Master Manufacturing Services Agreement

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omission.

Exhibit 10.1

 

 

 

Master Manufacturing Services Agreement

14 JUNE 2017

 



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

Table of Contents

ARTICLE 1

1

 

 

STRUCTURE OF AGREEMENT AND INTERPRETATION

1

 

 

 

 

 

1.1

MASTER AGREEMENT.

1

 

1.2

PRODUCT AGREEMENTS.

1

 

1.3

DEFINITIONS.

1

 

1.4

CURRENCY.

7

 

1.5

SECTIONS AND HEADINGS.

7

 

1.6

SINGULAR TERMS.

7

 

1.7

APPENDIX 1, SCHEDULES AND EXHIBITS.

7

 

 

ARTICLE 2

8

 

 

PATHEON'S MANUFACTURING SERVICES

8

 

 

 

 

 

2.1

MANUFACTURING SERVICES.

8

 

2.2

ACTIVE MATERIAL YIELD.

10

 

 

ARTICLE 3

11

 

 

CLIENT'S OBLIGATIONS

11

 

 

 

3.1

PAYMENT.

11

 

3.2

ACTIVE MATERIALS AND QUALIFICATION OF ADDITIONAL SOURCES OF SUPPLY.

12

 

 

ARTICLE 4

12

 

 

CONVERSION FEES AND COMPONENT COSTS

12

 

 

 

4.1

FIRST YEAR PRICING.

12

 

4.2

PRICE ADJUSTMENTS – SUBSEQUENT YEARS’ PRICING.

13

 

4.3

PRICE ADJUSTMENTS – CURRENT YEAR PRICING.

14

 

4.4

ADJUSTMENTS DUE TO TECHNICAL CHANGES OR REGULATORY AUTHORITY REQUIREMENTS.

15

 

4.5

MULTI-COUNTRY PACKAGING REQUIREMENTS.

15

 

 

ARTICLE 5

15

 

 

ORDERS, SHIPMENT, INVOICING, PAYMENT

15

 

 

 

5.1

ORDERS AND FORECASTS.

15

 

5.2

RELIANCE BY PATHEON.

16

 

5.3

MINIMUM ORDERS.

17

 

5.4

DELIVERY AND SHIPPING.

17

 

5.5

INVOICES AND PAYMENT.

17

 

 

ARTICLE 6

17

 

 

PRODUCT CLAIMS AND RECALLS

17

 

 

 

6.1

PRODUCT CLAIMS.

17

 

6.2

PRODUCT RECALLS AND RETURNS.

18

 

6.3

PATHEON’S RESPONSIBILITY FOR DEFECTIVE AND RECALLED PRODUCTS.

19

 

6.4

DISPOSITION OF DEFECTIVE OR RECALLED PRODUCTS.

20

 

6.5

HEALTHCARE PROVIDER OR PATIENT QUESTIONS AND COMPLAINTS.

20

 

6.6

SOLE REMEDY.

20

 

 

- i -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

ARTICLE 7

22

 

 

CO-OPERATION

22

 

 

 

7.1

QUARTERLY REVIEW.

22

 

7.2

GOVERNMENTAL AGENCIES.

22

 

7.3

RECORDS AND ACCOUNTING BY PATHEON.

22

 

7.4

INSPECTION.

22

 

7.5

ACCESS.

22

 

7.6

NOTIFICATION OF REGULATORY INSPECTIONS.

23

 

7.7

REPORTS.

23

 

7.8

REGULATORY FILINGS.

23

 

 

 

 

ARTICLE 8

24

 

 

TERM AND TERMINATION

24

 

 

 

8.1

INITIAL TERM.

24

 

8.2

TERMINATION FOR CAUSE.

25

 

8.3

PRODUCT DISCONTINUATION.

25

 

8.4

OBLIGATIONS ON TERMINATION.

25

 

 

 

 

ARTICLE 9

26

 

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

26

 

 

 

9.1

AUTHORITY.

26

 

9.2

CLIENT WARRANTIES.

27

 

9.3

PATHEON WARRANTIES.

27

 

9.4

PERMITS.

28

 

9.5

NO WARRANTY.

29

 

 

 

 

ARTICLE 10

29

 

 

REMEDIES AND INDEMNITIES

29

 

 

 

10.1

CONSEQUENTIAL AND OTHER DAMAGES.

29

 

10.2

LIMITATION OF LIABILITY.

29

 

10.3

PATHEON INDEMNITY.

29

 

10.4

CLIENT INDEMNITY.

30

 

10.5

REASONABLE ALLOCATION OF RISK.

30

 

 

 

 

ARTICLE 11

31

 

 

CONFIDENTIALITY

31

 

 

 

11.1

CONFIDENTIAL INFORMATION.

31

 

11.2

USE OF CONFIDENTIAL INFORMATION.

31

 

11.3

EXCLUSIONS.

31

 

11.4

PHOTOGRAPHS AND RECORDINGS.

32

 

11.5

PERMITTED DISCLOSURE.

32

 

11.6

MARKING.

33

 

11.7

RETURN OF CONFIDENTIAL INFORMATION.

33

 

11.8

REMEDIES.

33

 

 

 

 

ARTICLE 12

33

 

 

DISPUTE RESOLUTION

33

 

 

 

12.1

COMMERCIAL DISPUTES.

33

 

12.2

TECHNICAL DISPUTE RESOLUTION.

34

 

 

 

 

- ii -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

ARTICLE 13

34

 

 

MISCELLANEOUS

34

 

 

 

13.1

INVENTIONS.

34

 

13.2

INTELLECTUAL PROPERTY.

34

 

13.3

INSURANCE.

35

 

13.4

INDEPENDENT CONTRACTORS.

35

 

13.5

NO WAIVER.

35

 

13.6

ASSIGNMENT.

35

 

13.7

FORCE MAJEURE.

36

 

13.8

ADDITIONAL PRODUCT.

36

 

13.9

NOTICES.

36

 

13.10

SEVERABILITY.

37

 

13.11

ENTIRE AGREEMENT.

37

 

13.12

OTHER TERMS.

37

 

13.13

NO THIRD PARTY BENEFIT OR RIGHT.

37

 

13.14

EXECUTION IN COUNTERPARTS.

37

 

13.15

USE OF CLIENT NAME.

37

 

13.16

TAXES.

38

 

13.17

GOVERNING LAW.

39

 

 

 

 

- iii -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

MASTER MANUFACTURING SERVICES AGREEMENT

THIS MASTER MANUFACTURING SERVICES AGREEMENT (the "Agreement") is made as of 14
June 2017 (the “Effective Date”)

B E T W E E N:

PATHEON UK LIMITED, a corporation existing under the laws of England of
Kingfisher Drive, Covingham, Swindon, SN3 5BZ

("Patheon"),

- and –

TETRAPHASE PHARMACEUTICALS, INC.,
a corporation existing under the laws of Delaware

of 480 Arsenal Street, Suite 100, Watertown, Massachusetts 02472, USA

("Client").

 

THIS AGREEMENT WITNESSES THAT in consideration of the rights conferred and the
obligations assumed herein, and for other good and valuable consideration (the
receipt and sufficiency of which are acknowledged by each party), and intending
to be legally bound the parties agree as follows:

 

ARTICLE 1

Structure of Agreement and Interpretation

1.1

Master Agreement.

This Agreement establishes the general terms and conditions under which Patheon
or any Affiliate of Patheon may perform Manufacturing Services for Client or any
Affiliate of Client, at the manufacturing site where Patheon or the Affiliate of
Patheon resides. This “master” form of agreement is intended to allow the
parties, or any of their Affiliates, to contract for the manufacture of multiple
Products through Patheon’s global network of manufacturing sites through the
issuance of site specific Product Agreements without having to re-negotiate the
basic terms and conditions contained herein.

1.2

Product Agreements.

This Agreement is structured so that a Product Agreement may be entered into by
the parties for the manufacture of a particular Product or multiple Products at
a Patheon manufacturing site. Each Product Agreement will be governed by the
terms and conditions of this Agreement unless the parties to the Product
Agreement expressly modify the terms and conditions of this Agreement in the
Product Agreement.   Unless otherwise agreed by the parties, each Product
Agreement will be in the general form and contain the information set forth in
Appendix 1 hereto.       

1.3

Definitions.

The following terms will, unless the context otherwise requires, have the
respective meanings set out below and grammatical variations of these terms will
have corresponding meanings:

"Active Materials", “Active Pharmaceutical Ingredients” or “API” means the
materials listed in a Product Agreement on Schedule D;

- 1 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

"Active Materials Credit Value" means the value of the Active Materials for
certain purposes of this Agreement, as set forth in a Product Agreement on
Schedule D;

“Actual Annual Yield” or “AAY” has the meaning specified in Section 2.2(a);

“Actual Yearly Volume” or “AYV” has the meaning specified in Section 4.2.1;

"Affiliate" means:

 

(a)

a business entity which owns, directly or indirectly, a controlling interest in
a party to this Agreement, by stock ownership or otherwise; or

 

(b)

a business entity which is controlled by a party to this Agreement, either
directly or indirectly, by stock ownership or otherwise; or

 

(c)

a business entity, the controlling interest of which is directly or indirectly
common to the majority ownership of a party to this Agreement;

For this definition, "control" means the ownership of shares carrying at least a
majority of the votes for the election of the directors;

“Annual Product Review Report” means the annual product review report prepared
by Patheon or an Affiliate of Patheon as described in Title 21 of the United
States Code of Federal Regulations, Section 211.180(e);

"Annual Report" means the annual report to the FDA prepared by Client regarding
the Product as described in Title 21 of the United States Code of Federal
Regulations, Section 314.81(b)(2);

"Annual Volume" means the minimum volume of Product to be manufactured in any
Year of this Agreement as set forth in Schedule B of the applicable Product
Agreement;

"Applicable Laws" means (i) for Patheon, the Laws of the jurisdiction where the
Manufacturing Site is located and all other Laws applicable to the Manufacturing
Services; and (ii) for Client and the Products, the Laws of all jurisdictions
where the Products are manufactured, distributed, and marketed by or on behalf
of Client as these are agreed and understood by the parties in this Agreement;

"Authority" means any governmental or regulatory authority, department, body or
agency or any court, tribunal, bureau, commission or other similar body, whether
federal, state, provincial, county or municipal;

“Breach Notice” has the meaning specified in Section 8.2(a);

"Business Day" means a day other than a Saturday, Sunday or a day that is a
statutory holiday in the United Kingdom or a federal or state holiday in Boston,
Massachusetts, USA or the jurisdiction where the Manufacturing Site is
located;  

“Capital Equipment Agreement” means a separate agreement that the parties may
enter into that will address responsibility for the purchase of capital
equipment and facility modifications that may be required to perform the
Manufacturing Services under a particular Product Agreement;

“Certificate of Analysis” means a document prepared by Patheon, signed by an
authorized representative of Patheon, describing Specifications for, and testing
methods applied to each

- 2 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

batch of Product, and the results thereof and (a) listing the manufacturing
date, unique batch number, and quantity of Product in such Batch, and (b)
certifying that such batch was manufactured in accordance with Applicable Laws,
including, without limitation cGMP.

“Certificate of Compliance” means a document, signed by an authorized
representative of Patheon, attesting that a particular batch of Product was
manufactured, filled, packaged and held in accordance with Applicable Laws,
including, without limitation cGMP, and the Specifications.

"cGMPs" means, as applicable, current good manufacturing practices, including as
described in:

 

(a)

Parts 210 and 211 of Title 21 of the United States' Code of Federal Regulations;

 

(b)

EC Directive 2003/94/EC;

 

(c)

ICH Q7A “ICH Good Manufacturing Practices Guide for Active Pharmaceutical
Ingredients”; and

 

(d)

Division 2 of Part C of the Food and Drug Regulations (Canada);

together with the latest Health Canada, Japanese PMDA (to the extent
applicable), FDA and EMA guidance documents pertaining to manufacturing and
quality control practice, all as updated, amended and revised from time to time;

“Client Intellectual Property” means Intellectual Property (a) generated or
derived by or on behalf of Client (i) before entering into this Agreement or
(ii) during the Term and outside the performance of this Agreement, or (b) by
Patheon while performing any Manufacturing Services or otherwise generated or
derived by Patheon in its business which Intellectual Property is specific to,
or is dependent upon, Client’s Active Material or Product;

“Client Property” has the meaning specified in Section 8.4(a)(v);

“Client-Supplied Components” means those Components to be supplied by Client as
set forth in a Product Agreement or that have been supplied by Client;

"Components" means, collectively, all packaging components, raw materials,
ingredients, and other materials (including labels, product inserts and other
labelling for the Products) required to manufacture the Products in accordance
with the Specifications, other than the Active Materials;

“Confidential Information” has the meaning specified in Section 11.1;

“CTD” has the meaning specified in Section 7.8(c);

“Deficiencies” have the meaning specified in Section 7.8(d);

"Deficiency Notice" has the meaning specified in Section 6.1(a);

“Delivery Date” means the date scheduled for shipment of Product under a Firm
Order as set forth in Section 5.1(d);

“Disclosing Party” has the meaning specified in Section 11.1;

"EMA" means the European Medicines Agency, or any successor agency thereto;

- 3 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

"FDA" means the United States Food and Drug Administration, or any successor
agency thereto;

"Firm Orders" have the meaning specified in Section 5.1(c);

“Force Majeure Event” has the meaning specified in Section 13.7;

"GST" has the meaning specified in Section 13.16(a)(iii);

"Health Canada" means the section of the Canadian Government known as Health
Canada, or any successor agency thereto, and includes, among other departments,
the Therapeutic Products Directorate and the Health Products and Food Branch
Inspectorate;

“Importer of Record” has the meaning specified in Section 3.2(a);

“Initial Product Term” has the meaning specified in Section 8.1;

“Initial Term” has the meaning specified in Section 8.1;

"Intellectual Property" means (a) ideas, concepts, discoveries, inventions,
developments, know-how, trade secrets, techniques, methodologies, formulae,
processing parameters, designs, modifications, innovations, improvements,
writings, documentation, electronic code, data and rights (whether or not
protectable under state, federal or foreign patent, trademark, copyright or
similar laws) or the like, whether or not written or otherwise fixed in any form
or medium, regardless of the media on which contained and whether or not
patentable or copyrightable and (b) any and all rights in any of the foregoing,
including without limitation, patents, trademarks, copyrights and trade secrets;

"Invention" means any innovation, improvement, modification, development,
discovery, computer program, device, trade secret, method, know-how, process,
technique or the like, whether or not written or otherwise fixed in any form or
medium, regardless of the media on which it is contained and whether or not
patentable or copyrightable;

"Inventory" means all inventories of Components and work-in-process produced or
held by Patheon for the manufacture of the Products but, for greater certainty,
does not include the Active Materials;

“Japanese PMDA” means the Japan Pharmaceuticals and Medical Devices Agency or
any successor agency thereto;

"Laws" means all laws, statutes, ordinances, regulations, rules, by-laws,
judgments, decrees or orders of any Authority;

“Long Term Forecast” has the meaning specified in Section 5.1(a);

"Manufacturing Services" means the manufacturing, quality control, quality
assurance, stability testing, packaging, and related services, as set forth in
this Agreement, required to manufacture and supply Product or Products using the
Active Materials and Components;

"Manufacturing Site" means the facility owned and operated by Patheon or an
Affiliate of Patheon where the Manufacturing Services will be performed as
identified in a Product Agreement;

- 4 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

“Master Batch Record” or “MBR” shall mean the document containing the complete
process for manufacturing the Product, including process parameters and process
specifications.

“Materials” means all Components required to manufacture the Products in
accordance with the Specifications, other than the Active Materials;

"Minimum Order Quantity" means the minimum number of batches of a Product to be
produced during the same cycle of manufacturing as set forth in a Product
Agreement on Schedule B;

"Maximum Credit Value" means the maximum value of Active Materials that may be
credited by Patheon under this Agreement, as set forth in a Product Agreement on
Schedule D;

“Obsolete Stock” has the meaning specified in Section 5.2(b);

“Patheon Competitor” means an entity that derives greater than [**] percent
([**]%) of its revenues from performing contract pharmaceutical development or
commercial manufacturing services pursuant to agreements with unrelated third
party entities;  

“Patheon Intellectual Property” means Intellectual Property generated or derived
by Patheon before performing any Manufacturing Services, developed by Patheon
while performing the Manufacturing Services, or otherwise generated or derived
by Patheon in its business which Intellectual Property is not specific to, or
dependent upon, Client’s Active Material or Product including, without
limitation, Inventions and Intellectual Property which may apply to
manufacturing processes or the formulation or development of drug products, drug
product dosage forms or drug delivery systems unrelated to the specific
requirements of the Product(s);

“Price” means the price set forth in the applicable Product Agreement, measured
in U.S. dollars (if the Manufacturing Site is located in North America) or Euros
(if the Manufacturing Site is located outside North America) unless agreed
otherwise in a Product Agreement, to be charged by Patheon for performing the
Manufacturing Services, and includes the cost of Components (other than
Client-Supplied Components), certain cost items as set forth in a Product
Agreement on Schedule B, and annual stability testing costs as set forth in a
Product Agreement on Schedule C;

"Product(s)" means the product(s) listed in a Product Agreement on Schedule A;

“Product Agreement” means the agreement between Patheon and Client issued under
this Agreement in the form set forth in Appendix 1 (including Schedules A to D)
under which Patheon will perform Manufacturing Services at a particular
Manufacturing Site;

“Product Claims” have the meaning specified in Section 6.3(c);

"Quality Agreement" means the agreement (the general form of which is set forth
in Exhibit B) between the parties entering a Product Agreement, or between the
applicable Affiliate of Patheon and Client if the Manufacturing Services are
subcontracted to such Affiliate by Patheon, that sets out the quality assurance
standards for the Manufacturing Services to be performed by Patheon for Client;

“Recall” has the meaning specified in Section 6.2(a);

“Recipient” has the meaning specified in Section 11.1;

- 5 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

"Regulatory Authority" means the FDA, EMA, Health Canada, Japanese PMDA (to the
extent applicable) and any other foreign regulatory agencies competent to grant
marketing approvals for pharmaceutical products including the Products in the
Territory;

“Regulatory Approval” has the meaning specified in Section 7.8(a);

“Remediation Period” has the meaning specified in Section 8.2(a);

“Representatives” means a party’s directors, officers, employees, advisers,
agents, consultants, subcontractors (only to the extent approved by Client with
respect to Patheon subcontractors),  professional advisors, or other
representatives;

“Resident Jurisdiction" has the meaning specified in Section 13.16(a)(i);

“Shortfall Credit” has the meaning specified in Section 2.2(b);

"Specifications" means the file, for each Product, which is given by Client to
Patheon in accordance with the procedures listed in a Product Agreement on
Schedule A and which contains documents relating to each Product, including,
without limitation:

 

(a)

specifications for Active Materials and Components;

 

(b)

manufacturing specifications, directions, and processes;

 

(c)

storage requirements;

 

(d)

all environmental, health and safety information for each Product including
material safety data sheets; and

 

(e)

the finished Product specifications, packaging specifications and shipping
requirements for each Product;

all as updated, amended and revised from time to time by Client in accordance
with the terms of this Agreement;

“Target Yield” has the meaning specified in Section 2.2(a);

“Target Yield Determination Batches” has the meaning specified in Section
2.2(a);

"Tax" or "Taxes" have the meaning specified in Section 13.16(a);

"Technical Dispute" has the meaning specified in Section 12.2;

"Territory" means the geographic area described in a Product Agreement where
Products manufactured by Patheon will be distributed by Client;

“Third Party” means a party other than Patheon or its Affiliates or Client or
its Affiliates.

"Third Party Rights" means the Intellectual Property of any Third Party;

"VAT" has the meaning specified in Section 13.16(d);

- 6 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

"Year" means in the first year of this Agreement or in the first year of a
Product Agreement, the period from the Effective Date up to and including
December 31 of the same calendar year, and thereafter will mean a calendar year;

“Yearly Forecast Volume” or “YFV” has the meaning specified in Section 4.2.1;

“Zero Forecast Period” has the meaning specified in Section 5.1(f).

1.4

Currency.  

Unless otherwise agreed in a Product Agreement, all monetary amounts expressed
in this Agreement are in United States dollars (USD) (if the Manufacturing Site
is located in North America) or Euros (if the Manufacturing Site is located
outside North America).

1.5

Sections and Headings.  

The division of this Agreement into Articles, Sections, Subsections, an
Appendix, Schedules and Exhibits and the insertion of headings are for
convenience of reference only and will not affect the interpretation of this
Agreement.  Unless otherwise indicated, any reference in this Agreement to a
Section, Appendix, Schedule or Exhibit refers to the specified Section,
Appendix, Schedule or Exhibit to this Agreement.  In this Agreement, the terms
"this Agreement", "hereof", "herein", "hereunder" and similar expressions refer
to this Agreement as a whole and not to any particular part, Section, Appendix,
Schedule or Exhibit of this Agreement.

1.6

Singular Terms.

Except as otherwise expressly stated or unless the context otherwise requires,
all references to the singular will include the plural and vice versa.

1.7

Appendix 1, Schedules and Exhibits.

Appendix 1 (including the Schedules thereto) and the following Exhibits are
attached to, incorporated in, and form part of this Agreement:

Appendix 1  -  Form of Product Agreement (Including Schedules A to D)

Exhibit A  -  Technical Dispute Resolution

Exhibit B  -  Commercial Quality Agreement

Exhibit C  -  Quarterly Active Materials Inventory Report

Exhibit D  -  Report of Annual Active Materials Inventory Reconciliation and
Calculation of Actual Annual Yield

- 7 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

ARTICLE 2

PATHEON'S MANUFACTURING services

2.1

Manufacturing Services.

Patheon will perform the Manufacturing Services for the Territory for the fees
specified in a Product Agreement in Schedules B and C to manufacture Products
for Client or its Affiliate (which shall mean that either Client or its
Affiliate would enter into a Product Agreement with Patheon).  Schedule B to a
Product Agreement sets forth a list of cost items that are included in the Price
for Products; all cost items that are not included in the Price are subject to
additional fees to be paid by the Client.  Amendments to the fees set out in
Schedules B and C to a Product Agreement will be performed in accordance with
the price adjustment mechanisms as set forth in Article 4. Patheon may change
the Manufacturing Site for the Products only with the prior written consent of
Client. In performing the Manufacturing Services, Patheon and Client agree that:

 

(a)

Conversion of Active Materials and Components.  Patheon will convert Active
Materials and Components into Products.

 

(b)

Master Batch Record.  The Master Batch Record shall be reviewed and approved in
writing by Patheon and by Client prior to commencement of Manufacturing
Services. Any material change to an approved Master Batch Record shall be
reviewed and approved in writing by Patheon and by Client prior to said change
being implemented.  Each batch of Product shall be manufactured by using a copy
of the Master Batch Record. Each copy of the Master Batch Record for such batch
of Product shall be assigned a unique batch number. Any deviation from the
manufacturing process specified in the Master Batch Record must be documented in
the batch record for that batch.  

 

(c)

Quality Control and Quality Assurance.  Patheon will perform the quality control
and quality assurance testing specified in the Quality Agreement and otherwise
as required to comply with cGMP.  Batch review and release to Client will be the
responsibility of Patheon’s quality assurance group.  Patheon will perform its
batch review and release responsibilities in accordance with Patheon’s standard
operating procedures.  Each time Patheon ships Products to Client, it will give
Client a Certificate of Analysis and Certificate of Compliance, BSE/BTE and
melamine statement, and a statement that the batch has been manufactured and
tested in accordance with Specifications and cGMPs.  Client will have sole
responsibility for the release of Products to the market. The form and style of
batch documents, including, but not limited to, batch production records, lot
packaging records, equipment set up control, operating parameters, and data
printouts, raw material data, and laboratory notebooks are the exclusive
property of Patheon. Specific Product related information contained in those
batch documents is the exclusive property of Client.

 

(d)

Components.  Patheon will purchase and test all Components (with the exception
of Client-Supplied Components) at Patheon's expense and as required by the
Specifications.    

 

(e)

Stability Testing.  Patheon will conduct stability testing on the Products in
accordance with the protocols set out in the Specifications for the separate
fees and during the time periods set out in Schedule C to a Product
Agreement.  Patheon will not make any changes to these testing protocols without
prior written approval from Client.  If a confirmed stability test failure
occurs, Patheon will notify Client within [**], after which Patheon and Client
will jointly determine the proceedings and methods to be undertaken

- 8 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

to investigate the cause of the failure, including which party will bear the
cost of the investigation. Patheon will not be liable for these costs unless it
has failed to perform the Manufacturing Services or testing in accordance with
the Specifications and cGMPs.  Client shall own all stability test data and
results and Patheon will give Client all stability test data and results at
Client’s request.  

 

(f)

Packaging and Artwork.  Patheon will package the Products in accordance with the
Specifications.  Client will own all artwork and shall be responsible for the
cost of artwork development. Specifically, Client will be responsible for
supplying Patheon with digital artwork necessary to enable Patheon to supply
Products fully finished ready for sale by the Client, incorporating Client’s
trademark(s), livery and text.  The Client will also be responsible for the cost
of proofing and of production of the printing plates required by Patheon to
assemble, package and supply the Products and for the approval of final proofs
generated by the printer.  All such artwork, trademarks, livery and text shall
be the property of Client and Patheon shall obtain no rights therein.  Patheon
will determine and imprint the batch numbers and expiration dates for each
Product shipped.  The batch numbers and expiration dates will be affixed on the
Products and on the shipping carton of each Product as outlined in the
Specifications and as required by cGMPs.  Client may, in its sole discretion,
make changes to labels, product inserts, and other packaging for the Products.
Those changes will be submitted by Client to all applicable Regulatory
Authorities and other third parties responsible for the approval of the Products
to the extent required by Applicable Law.  Client will be responsible for the
cost of labelling obsolescence when changes occur, as contemplated in Section
4.4.  Patheon's name will not appear on the label or anywhere else on the
Products unless: (i) required by any Laws; or (ii) Patheon consents in writing
to the use of its name. If necessary, at least [**] days prior to the Delivery
Date of Product for which new or modified artwork is required, Client will
provide at no cost to Patheon, final artwork for all packaging Components to be
used in the manufacture of the Product that meet the Specifications.  For the
avoidance of doubt, the parties acknowledge and agree that Client will be
responsible for complying with any and all regulatory requirements for the
labeling of the Product.

 

(g)

Active Materials and Client-Supplied Components.  At least [**] days before the
scheduled production date, Client will deliver the Active Materials and any
Client-Supplied Components to the Manufacturing Site DDP (Incoterms 2010), at no
cost to Patheon, with any VAT paid by Client, to enable Patheon to manufacture
the desired quantities of Product and to ship Product on the Delivery Date. If
the Active Materials and/or Client-Supplied Components are not received [**]
days before the scheduled production date, Patheon may delay the shipment of
Product by the same number of days as the delay in receipt of the Active
Materials and/or Client-Supplied Components.  But if Patheon is unable to
manufacture Product to meet this new shipment date due to prior third party
production commitments, Patheon may delay the shipment until a later date as
agreed to by the parties. All shipments of Active Material will be accompanied
by certificate(s) of analysis from the Active Material manufacturer and the
Client, confirming the identity and purity of the Active Materials and its
compliance with the Active Material specifications. For Active Materials or
Client-Supplied Components which may be subject to import or export, Client
agrees that it shall use commercially reasonable efforts to cause its vendors
and carriers to comply with applicable requirements of the U.S. Customs and
Border Protection Service and the Customs Trade Partnership Against Terrorism.

 

(h)

Validation Activities (if applicable).  Patheon may assist in the development
and approval of the validation protocols for analytical methods and
manufacturing procedures (including packaging procedures) for the Products.  The
fees for this service are not included in the Price and will be set out
separately in Schedule C to a Product Agreement.

- 9 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

(i)

Storage and Handling.  Patheon shall store and handle Components under
appropriate GMP conditions for temperature, humidity, light and cleanliness and
in accordance with any storage specifications agreed between the
parties.  Patheon shall store and handle the Active Material Product in
accordance with the Specifications and under appropriate GMP conditions for
temperature, humidity, light and cleanliness.  In addition to the foregoing,
Patheon shall store and handle the Active Materials and Products so as to
prevent the commingling of same with Patheon’s own inventories and supplies, or
those held by Patheon for Third Parties.

 

(j)

Subcontracting.  Patheon shall not subcontract or otherwise delegate any portion
of its obligations under this Agreement without Client’s prior written approval
other than to its Affiliates as provided for in Section 13.6(a).

 

(k)

Additional Services.  If Client requests services other than those expressly set
forth herein or in any Product Agreement (such as qualification of a new
packaging configuration or shipping studies, or validation of alternative batch
sizes), Patheon will provide a good faith and reasonable written quote of the
fee for the additional services and Client will advise Patheon whether it wishes
to have the additional services performed by Patheon. The scope of work and fees
will be set forth in a separate agreement signed by the parties. The terms and
conditions of this Agreement will apply to these services.

2.2

Active Material Yield.  

 

(a)

Reporting.  Patheon will give Client a quarterly inventory report of the Active
Materials held by Patheon using the inventory report form set out in Exhibit C,
which will contain the following information for the quarter:

Quantity Received:  The total quantity of Active Materials that complies with
the Specifications and is received at the Manufacturing Site during the
applicable period.

Quantity Dispensed:  The total quantity of Active Materials dispensed at the
Manufacturing Site during the applicable period.  The Quantity Dispensed is
calculated by adding the Quantity Received to the inventory of Active Materials
that complies with the Specifications held at the beginning of the applicable
period, less the inventory of Active Materials that complies with the
Specifications held at the end of the period.  The Quantity Dispensed will only
include Active Materials received and dispensed in commercial manufacturing of
Products and, for certainty, will not include any (i) Active Materials that must
be retained by Patheon as samples, (ii) Active Materials contained in Product
that must be retained as samples, (iii) Active Materials used in testing as
required under this Agreement (if applicable), and (iv) Active Materials
received or dispensed in technical transfer activities or development activities
under this Agreement during the applicable period, including without limitation,
any regulatory, stability, validation or test batches manufactured during the
applicable period.

Quantity Converted:  The total amount of Active Materials contained in the
Products manufactured with the Quantity Dispensed (including any additional
Products produced in accordance with Section 6.3(a) or 6.3(b)), delivered by
Patheon, and not rejected, recalled or returned in accordance with Section 6.1or
6.2 because of Patheon’s failure to perform the Manufacturing Services and
supply Product in accordance with Specifications, cGMPs, and Applicable Laws.  

- 10 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

Within [**] days after the end of each Year, Patheon will prepare an annual
reconciliation of Active Materials on the reconciliation report form set forth
in Exhibit D including the calculation of the "Actual Annual Yield" or "AAY" for
the Product at the Manufacturing Site during the Year. AAY is the percentage of
the Quantity Dispensed that was converted to Products and is calculated as
follows:

 



Quantity Converted during the Yearx   100%

Quantity Dispensed during the Year

After Patheon has produced a minimum of [**] successful commercial production
batches if the Manufacturing Site is outside of North America or [**] successful
commercial production batches if the Manufacturing Site is in North America of
Product and has produced commercial production batches for at least [**] months
at the Manufacturing Site (collectively, the "Target Yield Determination
Batches"), the parties will agree on the target yield for the Product at the
Manufacturing Site (each, a "Target Yield"). The Target Yield will be revised
annually to reflect the actual manufacturing experience as agreed to by the
parties, such agreement not to be unreasonably withheld.

 

(b)

Shortfall Credit Calculation.  If the Actual Annual Yield falls more than [**]
percent ([**]%) below the respective Target Yield in a Year, then the shortfall
for the Year (the "Shortfall") will be calculated as follows:

Shortfall Credit = [**]

 

(c)

Credit for Shortfall.  If there is a Shortfall for a Product in a Year, then
Patheon will credit Client’s account for the amount of the Shortfall not later
than [**] days after the end of the Year. Each credit under this Section 2.2(c)
will be summarized on the reconciliation report form set forth in Exhibit D.
Upon expiration or termination of a Product Agreement, any remaining credit
owing under this Section will be paid to Client.  The Annual Shortfall, if any,
will be disclosed by Patheon on the reconciliation report form.

 

(d)

Maximum Credit.  Patheon's liability for Active Materials calculated in
accordance with this Section 2.2 for any Product in a Year will not exceed, in
the aggregate, the Maximum Credit Value set forth in Schedule D to a Product
Agreement.

 

(e)

No Material Breach.  It will not be a material breach of this Agreement by
Patheon under Section 8.2(a) if the Actual Annual Yield is less than the Target
Yield.

ARTICLE 3

CLIENT'S OBLIGATIONS

3.1

Payment.

Client will pay Patheon for performing the Manufacturing Services according to
the Prices specified in Schedules B and C in a Product Agreement. These Prices
may be subject to adjustment under other parts of this Agreement.  

- 11 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

3.2

Active Materials and Qualification of Additional Sources of Supply.

 

(a)

Client will at its sole cost and expense deliver the Active Materials to Patheon
in accordance with Section 2.1(g). If applicable, Patheon and the Client will
reasonably cooperate to permit the import of the Active Materials to the
Manufacturing Site. Client’s obligation will include obtaining the proper
release of the Active Materials from the applicable Customs Agency and
Regulatory Authority. Client or Client’s designated broker will be the “Importer
of Record” for Active Materials imported to the Manufacturing Site. The Active
Materials will be held by Patheon on behalf of Client as set forth in this
Agreement.  Title to the Active Materials will at all times remain the property
of Client.  Any Active Materials received by Patheon will only be used by
Patheon to perform the Manufacturing Services for Client hereunder. Client will
be responsible for paying for all rejected Product that arises from defects in
the Active Materials which (i) could not be reasonably discoverable by Patheon
using the test methods set forth in the Specifications; and (ii) are not due to
the failure by Patheon to perform the Manufacturing Services in accordance with
the Specifications, cGMPs, or Applicable Laws or the wilful misconduct of
Patheon.

 

(b)

If Client asks Patheon to qualify an additional source for the Active Material
or any Component, Patheon shall evaluate the Active Material or Component to be
supplied by the additional source to determine if it is suitable for use in the
Product. The parties will agree on the scope of work to be performed by Patheon
at Client’s cost. For an Active Material, this work at a minimum will include:
(i) laboratory testing to confirm the Active Material meets existing
specifications; (ii) manufacture of an experimental batch of Product that will
be placed on [**] months accelerated stability; and (iii) manufacture of [**]
full-scale validation batches that will be placed on concurrent stability (one
batch may be the registration batch if manufactured at full scale).

 

(c)

Patheon will promptly advise Client if it encounters supply problems, including
delays and/or delivery of non-conforming Active Material or Components from a
Client designated additional source; and Patheon and Client will cooperate to
reduce or eliminate any supply problems from these additional sources of supply.
Client will be obligated to certify all Client designated sources of supply on
an annual basis at its expense and will provide Patheon with copies of these
annual certifications. If Patheon agrees to certify a Client designated
additional sources of supply on behalf of Client, it will do so at Client’s
expense.     

ARTICLE 4

CONVERSION fees AND COMPONENT COSTS

4.1

First Year Pricing.

The Price for the first Year will be listed in Schedules B and C in a Product
Agreement and will be subject to the adjustments set forth in Sections 4.2 and
4.3. Either party may, upon written notice to the other party, request that the
Price be increased or decreased if there are changes to the underlying
manufacturing, packaging or testing assumptions set forth in Schedule B of the
Product Agreement that result in an increase or decrease in the cost of
performing the Manufacturing Services. Within [**] days after receipt of such
notice, the parties shall meet and negotiate in good faith an adjustment to the
Price to reflect such increase or decrease due to the change in
assumptions.  The party requesting such adjustment shall provide the other party
supporting documentation to substantiate the requested adjustment to Price.

- 12 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

4.2

Price Adjustments – Subsequent Years’ Pricing.

After the first Year of the Product Agreement, Patheon may adjust the Price
effective January 1st of each Year as follows:

 

(a)

Manufacturing and Stability Testing Costs. Patheon may adjust the conversion
component of the Price and the annual stability testing costs for inflation,
based upon the preliminary number for any increase in the inflation index stated
in the Product Agreement in August of the preceding Year compared to the final
number for the same month of the Year prior to that, unless the parties
otherwise agree in writing.  On or before [**] of each Year, Patheon will give
Client a statement setting forth the calculation for the inflation adjustment to
be applied in calculating the Price for the next Year. In no event shall any
increase over the preceding Year pursuant to this Section 4.2(a) exceed [**]
percent ([**]%) during the first [**] Years of a Product Agreement.  Thereafter,
this restriction shall not apply.

 

(b)

Component Costs.  If Patheon incurs an increase in Component costs during the
Year, it may increase the Price for the next Year to pass through the additional
Component costs at Patheon’s cost.  On or before [**] of each Year, Patheon will
give Client information about the increase in Component costs which will be
applied to the calculation of the Price for the next Year to reasonably
demonstrate that the Price increase is justified.  But Patheon will not be
required to give information to Client that is subject to obligations of
confidentiality between Patheon and its suppliers.

 

(c)

Pricing Basis.  Client acknowledges that the Price in any Year is quoted based
upon the Minimum Order Quantity and the Annual Volume specified in Schedule B to
a Product Agreement.  The Price is subject to change if the specified Minimum
Order Quantity changes or if the Annual Volume is not ordered in a Year.  For
greater certainty, if Patheon and Client agree that the Minimum Order Quantity
will be reduced or the Annual Volume in the lowest tier will not be ordered in a
Year whether as a result of a decrease in estimated Annual Volume or otherwise
and, as a result of the reduction, Patheon demonstrates to Client that its costs
to perform the Manufacturing Services or to acquire the Components for the
Product will increase on a per unit basis (including the amount of the
increase), then Patheon may increase the Price by an amount sufficient to absorb
the documented increased costs.  On or before [**] of each Year, Patheon will
give Client a statement setting forth the information to be applied in
calculating those cost increases for the next Year.  But Patheon will not be
required to give information to Client that is subject to obligations of
confidentiality between Patheon and its suppliers.  

 

(d)

Tier Pricing (if applicable). The pricing in Schedule B of a Product Agreement
is set forth in Annual Volume tiers based upon the Client’s volume forecasts
under Section 5.1.  The Client will be invoiced during the Year for the unit
price set forth in the Annual Volume tier based on the [**] month forecast
provided in September of the previous Year.  Within [**] days after the end of
each Year or of the termination of the Agreement, Patheon will send Client a
reconciliation of the actual volume of Product ordered by the Client during the
Year with the pricing tiers.  If Client has overpaid during the Year, Patheon
will issue a credit to the Client for the amount of the overpayment within [**]
days after the end of the Year or will issue payment to the Client for the
overpayment within [**] days after the termination of the Agreement.  If Client
has underpaid during the Year, Patheon will issue an invoice to the Client under
Section 5.5 for the amount of the underpayment within [**] days after the end of
the Year or termination of the Agreement.  If Client disagrees with the
reconciliation, the parties will work in good faith to resolve the disagreement
amicably. If the parties are unable to resolve the disagreement within [**]
days, the matter will be handled under Section 12.1.       

- 13 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

(e)

For all Price adjustments under this Section 4.2, Patheon will deliver to Client
on or before [**] of each Year a revised Schedule B to the Product Agreement to
be effective for Product delivered on or after the first day of the next Year.
If in any Year Patheon would have been entitled to increase the Price based on
any of the provisions of this Section 4.2 but Patheon did not exercise its right
to do so, then at the expiry of any subsequent Year, Patheon will be entitled to
make cumulative adjustments as set out in Section 4.2 based on changes during
all of the preceding Years since Patheon last adjusted the Price.

 

4.2.1

Price Adjustment due to Volume Changes from Yearly Forecast Volumes for Sterile
Products.

On the execution of a Product Agreement, Client will give to Patheon a forecast
of the volume of Product required for the first [**] Years of the Product
Agreement (the “Yearly Forecast Volume” or “YFV”) that will become part of the
Product Agreement.  If at the end of the first Year the aggregate actual volume
of Product ordered by Client and invoiced by Patheon under Section 5.5 (“Actual
Yearly Volume” or “AYV”) during the Year is less than the YFV as set out in the
Product Agreement, then Client will pay Patheon for its non-absorbed fixed
manufacturing costs incurred during the Year in an amount to be determined as
follows:

Amount due to Patheon  =    [**].

On or before [**] of each Year, the parties will agree on the YFV for the next
[**] Years of the Product Agreement on a rolling forward basis.  The forecast of
the volume of Product for the [**] Year may not vary by more than [**]% from the
original YFV for the [**] Year.  Once agreed, the YFV for the next Year will
become binding on the parties and any amount due to Patheon will be determined
as set forth above.

4.3

Price Adjustments – Current Year Pricing.

During any Year, the Prices set out in Schedule B of a Product Agreement will be
adjusted as follows:

Extraordinary Increases in Component Costs.  If, at any time, market conditions
result in Patheon's cost of Components being materially greater than normal
forecasted increases, then Patheon will be entitled to adjust the Price for any
affected Product to compensate it for the increased Component costs.  Changes
materially greater than normal forecasted increases will have occurred if: (i)
the cost of a Component increases by [**]% of the cost for that Component upon
which the most recent Price or fee quote was based; or (ii) the aggregate cost
for all Components required to manufacture a Product increases by [**]% of the
total Component costs for the Product upon which the most recent fee quote was
based.  If Component costs have been previously adjusted to reflect an increase
in the cost of one or more Components, the adjustments set out in (i) and (ii)
above will operate based on the last cost adjustment for the Components.

For a Price adjustment under this Section 4.3, Patheon will deliver to Client a
revised Schedule B to the Product Agreement and budgetary pricing information,
adjusted Component costs or other documents reasonably sufficient to demonstrate
that a Price adjustment is justified.  Patheon will have no obligation to
deliver any supporting documents that are subject to obligations of
confidentiality between Patheon and its suppliers.  The revised Price will be
effective for any Product delivered on or after the first day of the month
following Client’s receipt of the revised Schedule B to the Product Agreement.

- 14 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

4.4

Adjustments Due to Technical Changes or Regulatory Authority Requirements.

Amendments to the Specifications or the Quality Agreement requested by Client
will be implemented only following a technical and cost review that Patheon will
perform at Client’s cost and are subject to Client and Patheon reaching
agreement on Price changes required because of the amendment. Amendments to the
Specifications, the Quality Agreement, or the Manufacturing Site requested by
Patheon will only be implemented following the written approval of Client, the
approval not to be unreasonably withheld, conditioned or delayed. If Client
accepts a proposed Price change, the proposed change in the Specifications or
the Quality Agreement and the associated scope of work will be implemented with
the costs to be allocated between the parties as mutually agreed in writing, and
the Price change will become effective, only for those orders of Product that
are manufactured under the revised Specifications; provided that the parties
agree that if such changes are implemented due to a regulatory requirement that
applies generally to the Product as well as to other products manufactured by
Patheon for itself or for third parties, then Client shall pay a pro rata amount
of the reasonable cost of such regulatory changes.  In addition, Client agrees
to purchase, at the price paid by Patheon (including all costs incurred by
Patheon for the purchase, handling and transport of the Inventory), all
Inventory held under the "old" Specifications and purchased or maintained by
Patheon in order to fill Firm Orders or under Section 5.2, if the Inventory can
no longer be used under the revised Specifications; provided that Patheon shall
use reasonable efforts to mitigate such costs.  Patheon shall, where possible,
cancel open purchase orders for Components no longer required under any revised
Specifications that were placed by Patheon with suppliers in order to fill Firm
Orders or under Section 5.2, but if the orders may not be cancelled without
penalty, Client shall pay the lesser of the price for such order or such
penalty. Additional payments or price increases may also be agreed to by the
parties to compensate Patheon for fees and other expenses incurred by Patheon to
comply with Regulatory Authority requirements which apply to the Manufacturing
Services.

4.5

Multi-Country Packaging Requirements.  

If Client decides to have Patheon perform Manufacturing Services for the Product
for countries outside the Territory, then Client will inform Patheon of the
packaging requirements for each new country and Patheon will prepare a quotation
for consideration by Client of any additional costs for Components (other than
Client-Supplied Components) and the change over fees for the Product destined
for each new country.  The agreed additional packaging requirements and related
packaging costs and change over fees will be set out in a written amendment to
this Agreement.

ARTICLE 5

ORDERS, SHIPMENT, INVOICING, PAYMENT

5.1

Orders and Forecasts.  

 

(a)

Long Term Forecast.  When each Product Agreement is executed, Client will give
Patheon a non-binding [**] year forecast of Client’s estimated volume
requirements for the Product for each Year during the term of the Product
Agreement (the “Long Term Forecast”).  The Long Term Forecast will thereafter be
updated every [**] during the Initial Product Term.  If Patheon is unable to
accommodate any portion of the Long Term Forecast, it will notify Client and the
parties will agree on any revisions to the forecast.

 

(b)

Rolling [**] Forecast.  When each Product Agreement is executed, Client will
give Patheon a non-binding [**] forecast of the estimated volume of Product that
Client expects to order in the first [**] of commercial manufacture of the
Product (“Rolling Forecast”).  The Rolling Forecast will then be updated by
Client on or before the [**] on a rolling forward basis.  Client will update the
Rolling Forecast if it determines that the volumes estimated in the most recent
Rolling Forecast have changed by more than [**] percent ([**]%). The most recent
[**] forecast will prevail.

- 15 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

(c)

Firm Orders. Unless otherwise agreed in the Product Agreement, the first [**] of
the Rolling Forecast will be considered binding firm orders.  The remaining [**]
of each Rolling Forecast submitted by Client shall be for planning purposes
only, and thus shall not be binding.  Concurrent with the [**] forecast, Client
will issue a new firm written order in the form of a purchase order or otherwise
(“Firm Order”) by Client to purchase and, when accepted by Patheon, for Patheon
to manufacture and deliver the agreed quantity of the Products. The Delivery
Date will not be less than [**] days following the date that the Firm Order is
submitted. Firm Orders submitted to Patheon will specify Client's purchase order
number, quantities by Product type, monthly delivery schedule, and any other
elements necessary to ensure the timely manufacture and shipment of the
Products.  The quantities of Products ordered in those written orders will be
firm and binding on Client and may not be reduced by Client.  Expedited Firm
Orders will be subject to additional fees.

 

(d)

Acceptance of Firm Order. Patheon will accept Firm Orders by sending an
acknowledgement to Client within [**] Business Days of its receipt of the Firm
Order; provided that Patheon may only reject a Firm Order which fails to comply
with the requirements of this Article 5 or that is not consistent with the Long
Term Forecast.  The acknowledgement will include, subject to confirmation from
the Client, the Delivery Date for the Product ordered. The Delivery Date may be
amended by agreement of the parties. If Patheon fails to acknowledge receipt of
a Firm Order within the [**] Business Day period, the Firm Order will be deemed
to have been accepted by Patheon.

 

(e)

Cancellation of a Firm Order.  If Client cancels a Firm Order, Client, as its
sole liability for such cancellation, will pay Patheon 100% of the Price for the
Firm Order.    

 

(f)

Zero Volume Forecast. Once Client has commenced issuing Firm Orders for Product,
if Client subsequently forecasts zero volume for [**] period during the term of
a Product Agreement (the “Zero Forecast Period”), then Patheon will have the
option, at its sole discretion, to provide a [**] day notice to Client of
Patheon’s intention to terminate the Product Agreement on a stated day within
the Zero Forecast Period.  Client thereafter will have [**] days to either (i)
withdraw the zero forecast and re-submit a reasonable volume forecast, or (ii)
negotiate other terms and conditions on which the Product Agreement will remain
in effect. Otherwise, Patheon will have the right to terminate the Product
Agreement at the end of the [**] day notice period.

5.2

Reliance by Patheon.

(a)Client understands and acknowledges that Patheon will rely on the Firm Orders
and Rolling Forecasts submitted under Section 5.1(b) in ordering the Components
(other than Client-Supplied Components) required to meet the Firm Orders.  In
addition, Client understands that to ensure an orderly supply of the Components,
Patheon may want to purchase the Components in sufficient volumes to meet the
production requirements for Products during part or all of the Rolling Forecast
or to meet the production requirements of any longer period agreed to by Patheon
and Client in writing.  Accordingly, Client authorizes Patheon to, and Patheon
shall purchase Components to satisfy the Manufacturing Services requirements for
Products for the first [**] contemplated in the most recent Rolling Forecast.
Patheon may make other purchases of Components to meet Manufacturing Services
requirements for longer periods if agreed to in writing by the parties.  Client
will give Patheon written authorization to order Components for any launch
quantities of Product requested by Client which will be considered a Firm Order
when accepted by Patheon.  

- 16 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

(b)Client will reimburse Patheon for the cost of Components that have expired or
that are rendered obsolete due to changes in artwork or applicable regulations
during the period (collectively, “Obsolete Stock”). This reimbursement will
include Patheon’s cost to purchase (plus a [**]% handling fee) and destroy the
Obsolete Stock.

(c)If Client fails to take delivery of conforming finished Product within [**]
of manufacture and release testing, Client will pay Patheon $[**] / EURO [**]
per pallet, per month thereafter for storing the finished Product.  Storage fees
for Product which contain controlled substances or require refrigeration will be
charged at $[**] / EURO [**] per pallet per month.  Storage fees are subject to
a one pallet minimum charge per month.  

5.3

Minimum Orders.

Client may order Manufacturing Services for batches of Products only in
multiples of the Minimum Order Quantities as set out in Schedule B to a Product
Agreement.

5.4

Delivery and Shipping.

The Product will be delivered to Client after it has been manufactured and
released to the Client by Patheon. Delivery of Products will be made EXW
(Incoterms 2010) Patheon’s shipping point unless otherwise agreed in a Product
Agreement.  Risk of loss or of damage to Products will remain with Patheon until
Patheon loads the Products onto the carrier’s vehicle for shipment at the
shipping point at which time risk of loss or damage will transfer to Client.
Patheon will, in accordance with Client’s instructions and as agent for Client,
at Client’s risk, arrange for shipping to be paid by Client. Client will arrange
for insurance and will select the freight carrier used by Patheon to ship
Products and may monitor Patheon’s shipping and freight practices as they
pertain to this Agreement.  Products will be transported in accordance with the
Specifications.

5.5

Invoices and Payment.

Invoices will be sent by email to the email address given by Client to Patheon
in writing.  Invoices will be issued when the Product is manufactured and
released by Patheon to the Client.  Patheon will also submit to Client, with
each shipment of Products, a duplicate copy of the invoice covering the
shipment.  Patheon will also give Client an invoice covering any Inventory or
Components which are to be purchased by Client under Section 5.2 of this
Agreement.  Each invoice will, to the extent applicable, identify Client’s
Manufacturing Services purchase order number, Product numbers, names and
quantities, unit price, freight charges, and the total amount to be paid by
Client.  Client will pay all undisputed invoices within [**] days after
electronic receipt thereof.  If any portion of an invoice is disputed, the
Client will pay Patheon for the undisputed amount and the parties will use good
faith efforts to reconcile the disputed amount as soon as practicable.  Interest
on undisputed past due accounts will accrue at [**] percent ([**]%) per month
which is equal to an annual rate of [**] percent ([**]%).

ARTICLE 6

PRODUCT CLAIMS AND RECALLS

6.1

Product Claims.

(a)Product Claims.  Client has the right to reject any portion of any shipment
of Products that deviate from the Specifications, cGMPs, or Applicable Laws,
without invalidating any remainder of the shipment.  Client will inspect the
Products manufactured by Patheon promptly upon receipt and will give Patheon
written notice (a "Deficiency Notice") of all claims for Products that deviate
from the Specifications, cGMPs, or Applicable Laws, within [**] days after
Client’s receipt thereof (or, in the case of

- 17 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

any defects not reasonably susceptible to discovery upon receipt of the Product,
within [**] days after discovery by Client, but not after [**] months following
the expiration date of the Product, provided that any notification after the
expiration date relates to an underlying event giving rise to a claim that
occurred on or before the expiration date).  Should Client fail to give Patheon
the Deficiency Notice within the applicable [**] day period, then the delivery
will be deemed to have been accepted by Client on the [**] day after delivery or
discovery, as applicable.  

(b)Determination of Deficiency.  Upon receipt of a Deficiency Notice, Patheon
will have [**] days to advise Client by notice in writing that it disagrees with
the contents of the Deficiency Notice.  If Client and Patheon fail to agree
within [**] days after Patheon's notice to Client as to whether any Products
identified in the Deficiency Notice deviate from the Specifications, cGMPs, or
Applicable Laws, then the parties will mutually select an independent laboratory
to evaluate if the Products deviate from the Specifications, cGMPs, or
Applicable Laws.  This evaluation will be binding on the parties. If the
evaluation certifies that any Products deviate from the Specifications, cGMPs,
or Applicable Laws, Client may reject those Products in the manner contemplated
in this Section 6.1 and Patheon will be responsible for the cost of the
evaluation.  If the evaluation does not so certify for any of the Products, then
Client will be deemed to have accepted delivery of the Products and Client will
be responsible for the cost of the evaluation.

(c)Shortages. Claims for shortages in the amount of Products shipped by Patheon
will be dealt with by reasonable agreement of the parties.

(d)Product Rejection for Finished Product Specification Failure. Internal
process specifications will be defined and agreed upon.  If Patheon manufactures
Product in accordance with the agreed upon process specifications, the batch
production record, and Patheon’s standard operating procedures for
manufacturing, and a batch or portion of batch of Product does not meet a
finished Product specification, Client will pay Patheon the applicable fee per
unit for the non-conforming Product. The API in the non-conforming Product will
be included in the “Quantity Converted” for purposes of calculating the “Actual
Annual Yield” under Section 2.2(a).

6.2

Product Recalls and Returns.

(a)Records and Notice.  Client shall be solely responsible for determining that
a Recall of any Product is appropriate. Patheon and Client will each maintain
records necessary to permit a Recall of any Products delivered to Client or
customers of Client.  Patheon will promptly notify Client by telephone (to be
confirmed in writing) of any information which might affect the marketability,
safety, quality or effectiveness of the Products or which might result in the
Recall or seizure of the Products.  Client will promptly notify Patheon by
telephone (to be confirmed in writing) of any information Client receives which
Client reasonably believes may result in the Recall or seizure of the Products.
Upon receiving this notice from Client, Patheon will stop making any further
shipments of any Products in its possession or control until a decision has been
made whether a Recall or some other corrective action is necessary.  The
decision to initiate a Recall or to take some other corrective action, if any,
will be made and implemented by Client.  "Recall" will mean any action (i) by
Client to recover title to or possession of quantities of the Products sold or
shipped to Third Parties (including, without limitation, the voluntary
withdrawal of Products from the market); or (ii) by any regulatory authorities
to detain or destroy any of the Products.  Recall will also include any action
by either party to refrain from selling or shipping quantities of the Products
to Third Parties which would be subject to a Recall if sold or shipped.

(b)Recalls.  If (i) any Regulatory Authority issues a directive, order or,
following the issuance of a safety warning or alert about a Product, a written
request that any Product be Recalled, (ii) a court of competent jurisdiction
orders a Recall, or (iii) Client determines that any Product should be Recalled
or that a "Dear Doctor" letter is required relating to restrictions on the use
of any Product, Patheon will co-operate as reasonably required by Client, having
regard to all applicable laws and regulations.

- 18 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

(c)Product Returns.  Client will have the responsibility for handling customer
returns of the Products.  Patheon will give Client any assistance that Client
may reasonably require to handle the returns.

6.3

Patheon’s Responsibility for Defective and Recalled Products.

(a)Defective Product.  If Client rejects Products under Section 6.1 and the
deviation is determined to have arisen from Patheon’s failure to provide the
Manufacturing Services in accordance with the Specifications, cGMPs, or
Applicable Laws, Patheon will credit Client’s account for Patheon’s invoice
price for the defective Products.  If Client previously paid for the defective
Products, Patheon will promptly, at Client’s election, either: (i) refund the
invoice price for the defective Products; (ii) offset the amount paid against
other amounts due to Patheon hereunder; or (iii) replace the Products with
conforming Products, (provided that Patheon is able to manufacture replacement
Product at the same Manufacturing Site as that of the rejected Products),
without Client being liable for payment therefor under Section 3.1, contingent
upon the receipt from Client of all Active Materials and Client-Supplied
Components required for the manufacture of the replacement Products.  For
greater certainty, Patheon’s responsibility for any loss of Active Materials in
defective Product will be captured and calculated in the Active Materials Yield
under Section 2.2.

(b)Recalled Product.  If a Recall or return results from, or arises out of, a
failure by Patheon to perform the Manufacturing Services in accordance with the
Specifications, cGMPs, or Applicable Laws, Patheon will be responsible for the
documented out-of-pocket expenses of the Recall or return and will replace the
Recalled or returned Products with new Products, contingent upon the receipt
from Client of all Active Materials and Client-Supplied Components required for
the manufacture of the replacement Products.  For greater certainty, Patheon’s
responsibility for any loss of Active Materials in Recalled Product will be
captured and calculated in the Active Materials Yield under Section 2.2. If
Patheon is unable to replace the Recalled or returned Products (except where
this inability results from a failure to receive the required Active Materials
and Client-Supplied Components), then Client may request Patheon to reimburse
Client for the price that Client paid to Patheon for Manufacturing Services for
the affected Products.  In all other circumstances, Recalls, returns, or other
corrective actions will be made at Client's cost and expense.

(c)Except as set forth in Sections 6.3(a) and (b) above and Sections 6.4 and 6.5
below, Patheon will not be liable to Client nor have any responsibility to
Client for any deficiencies in, or other liabilities associated with, any
Product manufactured by it, (collectively, "Product Claims").  For greater
certainty but not limitation, Patheon will have no obligation for any Product
Claims to the extent the Product Claim solely (i) is caused by deficiencies in
the Specifications, the safety, efficacy, or marketability of the Products or
any distribution thereof, (ii) results from a defect in a Component that is not
reasonably discoverable by Patheon using the test methods set forth in the
Specifications and not otherwise due to Patheon’s failure to perform the
Manufacturing Services in accordance with the Specifications, cGMPs, or
Applicable Laws or wilful misconduct prior to use of the applicable Component in
the performance of the Manufacturing Services, (iii) results from a defect in
the Active Materials, Client-Supplied  Components or Components supplied by a
Client designated additional source that is not reasonably discoverable by
Patheon using the test methods set forth in the Specifications and not otherwise
due to Patheon’s failure to perform the Manufacturing Services in accordance
with the Specifications, cGMPs, or Applicable Laws or wilful misconduct, (iv) is
caused by actions of Client or Third Parties occurring after the Product is
shipped by Patheon under Section 5.4, (v) is due to packaging design or
labelling defects or omissions for which Patheon has no responsibility, or (vi)
is due to any other breach by Client of its obligations under this Agreement.  

- 19 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

6.4

Disposition of Defective or Recalled Products.

Client will not dispose of any damaged, defective, returned, or Recalled
Products for which it intends to assert a claim against Patheon without
Patheon’s prior written authorization to do so.  Alternatively, Patheon may
instruct Client to return the Products to Patheon.  Patheon will bear the cost
of disposition for any damaged, defective, returned or Recalled Products for
which it bears responsibility under Section 6.3.  In all other circumstances,
Client will bear the cost of disposition, including all applicable fees for
Manufacturing Services, for any damaged, defective, returned, or Recalled
Products.

6.5

Healthcare Provider or Patient Questions and Complaints.

Client will have the sole responsibility for responding to questions and
complaints from its customers.  Questions or complaints received by Patheon from
Client's customers, healthcare providers or patients will be promptly referred
to Client.  Patheon will co-operate as reasonably required to allow Client to
determine the cause of and resolve any questions and complaints.  This
assistance will include follow-up investigations, including testing.  In
addition, Patheon will give Client all agreed upon information that will enable
Client to respond properly to questions or complaints about the Products as set
forth in the Quality Agreement.  Unless it is determined that the cause of the
complaint resulted from a failure by Patheon to perform the Manufacturing
Services and supply Product in accordance with the Specifications, cGMPs, and
Applicable Laws, all costs incurred under this Section 6.5 will be borne by
Client.

6.6

Shortage of Supply; Supply Failure.

(a) Patheon shall notify Client immediately upon becoming aware of an event that
would render Patheon unable to supply any quantity of the Product required to be
supplied hereunder.  If the event is caused by a breach of this Agreement by
Patheon, Patheon shall use commercially reasonable efforts to remedy such
shortage, including allocating a pro-rata portion of any available materials or
capacity based on the production of the Product for Client and Patheon’s other
uses according to the relative quantities used by each during the immediately
preceding [**] prior to such shortage without regard to price; provided,
however, that Client shall receive treatment proportionately no less favorable
than any of Patheon’s other supply arrangements with respect to allocation of
such materials or capacity.

(b) If there is a Supply Deficiency, then, if requested by Client, Patheon shall
promptly take one (1) or more of the following steps to remedy the Supply
Deficiency, in the following order of preference whenever practicable (i.e.,
with highest preference given to the remedy in paragraph (i) and the lowest
preference given to the remedy in paragraph (iv)): (i) increase the length of a
manufacturing campaign at the Manufacturing Site in order to manufacture for
Client additional batches that are manufactured in accordance with the
Specifications, cGMPs and Applicable Laws to remedy the Supply Deficiency (each
such Batch, a “Deficiency Cure Batch”); (ii) utilize any appropriately qualified
capacity at the Manufacturing Site which is not then contractually committed to
the performance of services for Third Party customers during the applicable
quarter to manufacture for Client Deficiency Cure Batches; (iii) coordinate and
cooperate with Client to re-schedule manufacture batches of Product ordered
hereunder in order to maximize Patheon’s ability to manufacture for Client
Deficiency Cure Batches while minimizing the disruption of manufacture at the
Manufacturing Site then in force and any contractual commitments to Third Party
customers; and (iv) use commercially reasonable efforts to remedy the Supply
Deficiency in subsequent quarters, if any, by utilizing and dedicating excess
capacity not contractually committed to Third Party customers to manufacture
Deficiency Cure Batches and to reserve such capacity for Client’s requirements
until the issues surrounding the Supply Deficiency have been remedied.  For
purposes of this Section 6.6(b), “Supply Deficiency” shall mean the difference
between the Product manufactured under Firm Order(s) accepted by Patheon that
meet the requirements under this Agreement and the number specified in such Firm
Order(s) in the event that Patheon has failed to manufacture the quantities
specified in the relevant Firm Order(s) solely as a result of a breach of this
Agreement by Patheon (but excluding any failure that relates to a Shortfall
provided that Patheon complies with its obligations in Section 2.2(c)).

- 20 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

(c)If Patheon delivers less than [**] percent ([**]%) of the Product ordered by
Client pursuant to a Firm Order within [**] days of the agreed-upon Delivery
Date(s) in any Rolling Forecast in any [**] periods (calculated on the basis of
the aggregate quantity of Product delivered during [**] periods) solely as a
result of a breach of this Agreement by Patheon but excluding any failure that
relates to a Shortfall provided that Patheon complies with its obligations in
Section 2.2(c) (“Supply Failure”), then (x) obligations relating to the minimum
purchase and binding portion of such forecast will cease to apply with respect
to the current Rolling Forecast and any subsequent Rolling Forecast and
(y) Client shall have the right to purchase all of its requirements of the
Product from an alternative supplier, in each case until Patheon has satisfied
the requirements of sub-section (i), below. For purposes of this definition, any
Product that is non-conforming Product at the time of delivery as a result of a
failure by Patheon to perform the Manufacturing Services in accordance with the
Specifications, cGMPs, or Applicable Laws shall be considered not delivered.

(i) If, after a Supply Failure, Patheon delivers [**]% of the aggregate quantity
of Product ordered by Client under Firm Orders within [**] days of the
agreed-upon delivery date(s) during a consecutive [**] period as determined by
the Firm Order date (the “Cure Period”), the minimum purchase and binding
portion obligations will be re-instated, beginning with the first Rolling
Forecast delivered by Client after the Cure Period.

(ii) Should Patheon fail to remedy any Supply Failure during the Cure Period,
Client may in its sole discretion, transfer any and all volume of the Product
previously reflected in the binding portion of its forecast to an alternate
supplier.

(d)Section 6.6 shall not apply if the Supply Deficiency, Supply Failure or any
other Product shortage is caused by a Force Majeure Event or is attributable in
whole or in part to Client or its contractors or to a breach of this Agreement
by Client.

6.7

Alternative Supplier.

(a) Subject to the provisions of Section 2.1, nothing in this Agreement shall
preclude Client, at anytime during this Agreement, from qualifying an alternate
supplier to provide manufacturing services for Product(s); provided, however,
that Client otherwise complies all of its obligations under this Agreement.

(b) If Client exercises its option to transfer the manufacture of the Product to
an alternate supplier in accordance with Section 6.6(c) Patheon shall reasonably
assist Client for a reasonable period of time in such transfer, including
providing all Product data and any non-Confidential Information regarding the
manufacturing process provided that Client will reimburse Patheon for its fees
and all documented costs and out-of-pocket expenses incurred in connection with
such assistance (Patheon would provide a quotation for the services that Client
requires pursuant to this Section 6.7 and on acceptance by Client of the same
and signature by the parties, Patheon will provide the services stated therein).

6.8

Sole Remedy.

Except for the indemnity set forth in Section 10.3 and subject to the
limitations set forth in Sections 10.1 and 10.2, the remedies described in this
Article 6 will be Client’s sole remedy for any failure by Patheon to provide the
Manufacturing Services in accordance with the Specifications, cGMPs, and
Applicable Laws.

- 21 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

ARTICLE 7

CO-OPERATION

7.1

Quarterly Review.

Each party will forthwith upon execution of this Agreement appoint one of its
employees to be a relationship manager responsible for liaison between the
parties.  The relationship managers will meet not less than quarterly to review
the current status of the business relationship and manage any issues that have
arisen.

7.2

Governmental Agencies.

Subject to Section 7.8, each party may communicate with any governmental agency,
including but not limited to governmental agencies responsible for granting
Regulatory Approval for the Products, regarding the Products if, in the opinion
of that party's counsel, the communication is necessary to comply with the
requirements of any law, governmental order or regulation; provided that, to the
extent reasonably practicable, Patheon shall provide Client prompt notice upon
its determination and discuss with Client such proposed communication.  Unless,
in the reasonable opinion of its counsel, there is a legal prohibition against
doing so, Patheon will permit Client to accompany and take part in any
communications with the agency, and to receive copies of all communications from
the agency.

7.3

Records and Accounting by Patheon.

Patheon will keep records of the Manufacturing Services, including the
manufacture, testing, and shipping of the Products, and retain samples of the
Products as are necessary to comply with cGMP and other manufacturing regulatory
requirements applicable to Patheon, as well as to assist with resolving Product
complaints and other similar investigations.  Unless otherwise agreed to in the
Quality Agreement, copies of the records and samples will be retained for one
year following the date of Product expiry, or longer if required by law or
regulation, following which time Client will be contacted in writing concerning
the delivery and destruction of the documents and/or samples of
Products.  Patheon reserves the right to destroy or return to Client, at
Client’s sole expense, any document or samples for which the retention period
has expired if Client fails to arrange for destruction or return within [**]
days of receipt of written notice from Patheon.  Client is responsible for
retaining samples of the Products necessary to comply with the legal/regulatory
requirements applicable to Client.

7.4

Inspection.

Client may inspect Patheon reports and records relating to the Product(s) and
this Agreement during normal business hours and with reasonable advance notice,
but a Patheon representative must be present during the inspection.

7.5

Access.

Patheon will give Client reasonable access at agreed times to the areas of the
Manufacturing Site in which the Products are manufactured, stored, handled, or
shipped to permit Client to verify that the Manufacturing Services are being
performed in accordance with this Agreement, the Specifications, cGMPs, and
Applicable Laws.  But, with the exception of “for-cause” audits, Client or
designee will be limited each Year to [**], each audit lasting no more than [**]
days, and involving no more than [**].  Client may request additional cGMP-type
audits, additional audit days, or the participation of additional auditors
subject to payment to Patheon of a fee of $[**] / EUR [**] for each additional
audit day and $[**] / EUR [**] per audit day for each additional auditor.  The
right of access set forth in Sections 7.4 and 7.5 will not include a right to
access or inspect Patheon’s financial records.  For each Product,

- 22 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

Patheon will support the first pre- Approval Inspection by the FDA (“PAI”) and
all subsequent routine non-PAI FDA inspections or equivalent routine non-PAI
regulatory inspection for other jurisdictions (where applicable) and provide a
copy of the resulting report at no cost.  Additional PAIs or equivalent support
will be subject to additional fees.  

7.6

Notification of Regulatory Inspections.

Patheon will notify Client within [**] of any inspections by any Authority or
other governmental agency involving the Products.  Patheon will also notify
Client of receipt of any form 483’s or warning letters or any other significant
regulatory action which Patheon’s quality assurance group determines could
impact the regulatory status of the Products and shall promptly provide Client
with Patheon’s plan to correct any deficiencies identified by such Authority
(which may be redacted to protect any confidential information of Patheon or any
Third Party) and diligently pursue such corrections.

7.7

Reports.

Upon Client’s reasonable request, Patheon will supply all Product data in its
control, including release test results, complaint test results, and all
investigations (in manufacturing, testing, and storage), that Client reasonably
requires in order to complete any filing under any applicable regulatory regime,
including any Annual Report that Client is required to file with the FDA.  Any
additional data or report requested by Client beyond the scope of cGMPs and
customary FDA, EMA or Japanese PMDA requirements will be subject to an
additional fee to be agreed upon between Patheon and the Client.

7.8

Regulatory Filings.

(a)Regulatory Authority.  Client will have the sole responsibility at Client’s
expense for filing all documents with all Regulatory Authorities and taking any
other actions that may be required for the receipt and/or maintenance of
Regulatory Authority approval for the commercial manufacture, distribution and
sale of the Products (“Regulatory Approval”).  Patheon will assist Client, to
the extent consistent with Patheon’s obligations under this Agreement, to obtain
Regulatory Authority approval for the commercial manufacture, distribution and
sale of all Products as quickly as reasonably possible.

 

(b)Verification of Data.  Prior to filing any documents with any Regulatory
Authority that incorporate data generated by Patheon, Client will give Patheon a
copy of the documents incorporating this data to give Patheon the opportunity to
verify the accuracy and regulatory validity of those documents as they relate to
Patheon generated data. Patheon requires [**] days to perform this review but
the parties may agree to a shorter time for the review as needed.

 

(c)Verification of CTD.  Prior to filing with any Regulatory Authority any
documentation which is or is equivalent to the Quality Module (Drug Product
Section) of the Common Technical Document (all such documentation herein
referred to as “CTD”) related to any Marketing Authorization, such as a US New
Drug Application, US Abbreviated New Drug Application, US Biologics Licence
Application, or EU Marketing Authorisation Application, Client will give Patheon
a copy of the CTD as well as all supporting documents which have been relied
upon to prepare the CTD.  This disclosure will permit Patheon to verify that the
CTD accurately describes the validation or scale-up work that Patheon has
performed and the manufacturing processes that Patheon will perform under this
Agreement.  Patheon requires [**] days to perform this review but the parties
may agree to a shorter time for the review as needed. Client will give Patheon
copies of all relevant filings which contain CTD information regarding the
Product.

 

(d)Deficiencies.  If, in Patheon’s sole discretion, acting reasonably, Patheon
determines that any of the information given by Client under clauses (b) and (c)
above is inaccurate or deficient in any

- 23 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

manner whatsoever (the "Deficiencies"), Patheon will promptly (within [**]
business days of discovery) notify Client in writing of the Deficiencies.  The
parties will work together to have the Deficiencies resolved prior to the date
of filing of the relevant application and in any event before any pre-approval
inspection or before the Product is placed on the market if a pre-approval
inspection is not performed.

 

(e)Client Responsibility.  For clarity, the parties agree that in reviewing the
documents referred to in clause (b) above, Patheon’s role will be limited to
verifying the accuracy of the description of the work undertaken or to be
undertaken by Patheon.  Subject to the foregoing, Patheon will not assume any
responsibility for the accuracy of any application for receipt of an approval by
a Regulatory Authority.  The Client is solely responsible for the preparation
and filing of the application for approval by the Regulatory Authority and any
relevant costs will be borne by the Client.

 

(f)Inspection by Regulatory Authorities.  If Client does not give Patheon the
documents requested under subsections (b) and (c) above within the time
specified and if Patheon reasonably believes that Patheon’s standing with a
Regulatory Authority may be jeopardized, Patheon (i) shall so notify Client in
writing and (ii) may, in its sole discretion, upon written notice to Client,
delay or postpone any inspection by the Regulatory Authority with respect to the
Product that is the subject of such documents until Patheon has reviewed the
requested documents and is satisfied with their contents.

 

(g)Pharmacovigilance.  Client will be responsible, at its expense, for all
pharmacovigilance obligations for the Products pursuant to Applicable Laws;
Patheon shall provide Client any safety information it receives related to the
Product on a prompt basis.  Unless required by Applicable Law, Client will not
be obliged to exchange with the other party any information or data which it
compiles pursuant to pharmacovigilance obligations or activities.

 

(h)No Patheon Responsibility.  Patheon will not assume any responsibility for
the accuracy or cost of any application for Regulatory Approval. If a Regulatory
Authority, or other governmental body, requires Patheon to incur fees, costs or
activities in relation to the Products which Patheon considers unexpected and
extraordinary, then Patheon will notify Client in writing and the parties will
discuss in good faith appropriate mutually acceptable actions, including
fee/cost sharing, or termination of all or any part of this Agreement.  

ARTICLE 8

TERM AND TERMINATION

8.1

Initial Term.

This Agreement will become effective as of the Effective Date and will continue
until December 31, 2022 (the "Initial Term"), unless terminated earlier by one
of the parties in accordance herewith.  This Agreement will automatically renew
after the Initial Term for successive terms of two Years each if there is a
Product Agreement in effect, unless either party gives written notice to the
other party of its intention to terminate this Agreement at least eighteen (18)
months prior to the end of the then current term. In any event, the legal terms
and conditions of this Agreement will continue to govern any Product Agreement
in effect as provided in Section 1.2. Each Product Agreement will have an
initial term of two (2) Years from the start of commercial manufacture at the
Manufacturing Site for the Product unless the parties agree to a different
number of Years in the applicable Product Agreement (each, an “Initial Product
Term”). Product Agreements will automatically renew after the Initial Product
Term for successive terms of two Years each unless either party gives written
notice to the other party of its intention to terminate the Product Agreement at
least eighteen (18) months prior to the end of the then current term.  

- 24 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

8.2

Termination for Cause.

(a)Either party at its sole option may terminate this Agreement or a Product
Agreement upon written notice where the other party has failed to remedy a
material breach of any of its representations, warranties, or other obligations
under this Agreement or the Product Agreement within [**] days following receipt
of a written notice (the "Remediation Period") of the breach from the aggrieved
party that expressly states that it is a notice under this Section 8.2(a) (a
"Breach Notice").  The aggrieved party's right to terminate this Agreement or a
Product Agreement under this Section 8.2(a) may only be exercised for a period
of [**] days following the expiry of the Remediation Period (where the breach
has not been remedied). The termination of a Product Agreement under this
Section 8.2(a) will not affect this Agreement or any other Product Agreements
where there has been no material breach of the other Product Agreements.  

(b)Either party at its sole option may immediately terminate this Agreement or a
Product Agreement upon written notice, but without prior advance notice, to the
other party if: (i) the other party is declared insolvent or bankrupt by a court
of competent jurisdiction; (ii) a voluntary petition of bankruptcy is filed in
any court of competent jurisdiction by the other party; or (iii) this Agreement
or a Product Agreement is assigned by the other party for the benefit of
creditors.

(c)Client may terminate a Product Agreement upon thirty (30) days' prior written
notice if any Authority takes any action, or raises any objection, that prevents
Client from importing, exporting, purchasing, or selling the Product.  But if
this occurs, Client must still fulfill all of its obligations under Section 8.4
below and under any Capital Equipment Agreement regarding the Product.

(d)Patheon may terminate this Agreement or a Product Agreement upon six months'
prior written notice if Client assigns under Section 13.6 any of its rights
under this Agreement or a Product Agreement to an assignee that, in the opinion
of Patheon acting reasonably, is a Patheon Competitor or is not a creditworthy
substitute for Client.

8.3

Product Discontinuation.

Client will use reasonable efforts to give Patheon at least [**] advance written
notice if it intends to no longer order Manufacturing Services for a Product due
to the Product's discontinuance in the market.

8.4

Obligations on Termination.

 

(a)

If a Product Agreement is completed, expires, or is terminated in whole or in
part for any reason, then:

 

(i)

Subject to Article 6, Client will take delivery of and pay for all undelivered
Products that are manufactured and/or packaged under a Firm Order in accordance
with this Agreement, at the Price in effect at the time the Firm Order was
placed;

 

(ii)

Client will purchase, at Patheon's cost (including all costs incurred by Patheon
for the purchase and handling of the Inventory), the Inventory applicable to the
Products which was purchased, produced or maintained by Patheon as reasonably
necessary to fill Firm Orders or in accordance with Section 5.2;

 

(iii)

Client will satisfy the purchase price payable under Patheon's orders with
suppliers of Components, if the orders were made by Patheon in reliance on Firm
Orders or in accordance with Section 5.2;

- 25 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

(iv)

Client acknowledges that no Patheon Competitor will be permitted access to the
Manufacturing Site; and

 

(v)

Client will make commercially reasonable efforts, at its own expense, to remove
from Patheon site(s), within [**] days, all unused Active Material and
Client-Supplied Components, all applicable Inventory and Materials (whether
current or obsolete), supplies, undelivered Product, chattels, equipment or
other moveable property owned by Client, related to the Agreement and located at
a Patheon site or that is otherwise under Patheon’s care and control (“Client
Property”).  If Client fails to remove the Client Property within [**] days
following the completion, termination, or expiration of the Product Agreement,
Client will pay Patheon $[**] / EUR [**] per pallet, per month, one pallet
minimum (except that Client will pay $[**] / EUR [**] per pallet, per month, one
pallet minimum, for any of the Client Property that contains controlled
substances, requires refrigeration or other special storage requirements)
thereafter for storing the Client Property and will assume any third party
storage charges invoiced to Patheon regarding the Client Property.  Patheon will
invoice Client for the storage charges as set forth in Section 5.5 of this
Agreement.

 

(b)

Upon Client’s request Patheon shall reasonably assist Client for a reasonable
period of time in the transfer of the manufacture to a Third Party, including
providing all Product data and any non-Confidential Information regarding the
manufacturing process provided that Client will reimburse Patheon for its fees
and all documented costs and out-of-pocket expenses incurred in connection with
such assistance (Patheon would provide a quotation for the services that Client
requires pursuant to this Section 8.4(b) and on acceptance by Client of the same
and signature by the parties, Patheon will provide the services stated
therein.  

 

(c)

Any completion, termination or expiration of this Agreement or a Product
Agreement will not affect any accrued rights or outstanding obligations or
payments due prior to the completion, termination or expiration, nor will it
prejudice any other remedies that the parties may have under this Agreement or a
Product Agreement or any related Capital Equipment Agreement.  For greater
certainty, completion, termination or expiration of this Agreement or of a
Product Agreement for any reason will not affect the obligations and
responsibilities of the parties under Articles 10 and 11 and Sections 5.4, 5.5,
8.4, 13.1, 13.2, 13.3, 13.16 and 13.17, all of which survive any completion,
termination or expiration.

ARTICLE 9

REPRESENTATIONS, WARRANTIES AND COVENANTS

9.1

Authority.

Each party covenants, represents, and warrants that it has the full right and
authority to enter into this Agreement and that it is not aware of any
impediment that would inhibit its ability to perform its obligations hereunder.

- 26 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

9.2

Client Warranties.

Client covenants, represents, and warrants that:

 

(a)

Non-Infringement.

 

(i)

the Specifications for each of the Products are its or its Affiliate's property
and that Client may lawfully disclose the Specifications to Patheon;

 

(ii)

any Client Intellectual Property, used by Patheon in performing the
Manufacturing Services according to the Specifications (A) is Client’s or its
Affiliate's property or Client or its Affiliate otherwise has a right to use
such Client Intellectual Property, and (B) to the knowledge of Client, does not
infringe any Third Party Rights;

 

(iii)

the performance of the Manufacturing Services by Patheon for any Product under
this Agreement or any Product Agreement or the use or other disposition of any
Product by Patheon as may be required to perform its obligations under this
Agreement or under any Product Agreement does not knowingly infringe any Third
Party Rights;

 

(iv)

there are no actions or other legal proceedings involving the Client that
concerns the infringement of Third Party Rights related to any of the
Specifications, or any of the Active Materials and the Components, or the sale,
use, or other disposition of any Product made in accordance with the
Specifications;

 

(b)

Quality and Compliance.

 

(i)

the Specifications for all Products conform to all applicable cGMPs and
Applicable Laws;

 

(ii)

the Products, after approval, and if labelled and manufactured in accordance
with the Specifications and in compliance with applicable cGMPs and Applicable
Laws may be lawfully sold and distributed in every jurisdiction in which Client
markets the Products;

 

(iii)

on the date of shipment, the API will conform to the specifications for the API
that Client has given to Patheon and that the API will be adequately contained,
packaged, and labelled and will conform to the affirmations of fact on the
container.

9.3

Patheon Warranties.

Patheon covenants, represents, and warrants that:

 

(a)

it will perform the Manufacturing Services in accordance with this Agreement,
the Specifications, Master Batch Record, cGMPs, and Applicable Laws;

 

(b)

all Product Patheon delivers to Client pursuant to this Agreement shall be
transferred to Client free and clear of any liens or encumbrances of any kind
provided that Client pays all invoices in accordance with Section 5.5;

- 27 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

(c)

all Product Patheon delivers to Client pursuant to this Agreement shall, at the
time of delivery, not be adulterated or misbranded as a result of a failure by
Patheon to perform the Manufacturing Services in accordance with this Agreement,
the Specifications, cGMPs and Applicable Laws within the meaning of adulterated
or misbranded as set out in the United States Federal Food, Drug, and Cosmetic
Act or within the meaning of all Applicable Law in which the definitions of
adulteration and misbranding are substantially the same as those contained in
United States Federal Food, Drug, and Cosmetic Act, as such act and such laws
are constituted and effective at the time of delivery, and will not be an
article which may not under the provisions of Sections 404 and 505 of the United
States Federal Food, Drug, and Cosmetic Act be introduced into interstate
commerce as a result of a failure by Patheon to perform the Manufacturing
Services in accordance with this Agreement, the Specifications, cGMPs and
Applicable Laws;

 

(d)

it has obtained and will remain in compliance with during the term of this
Agreement, all permits, licenses and other authorizations which are required
under federal, state and local laws, rules and regulations applicable to the
Manufacturing Services at the Manufacturing Site;

 

(e)

any Patheon Intellectual Property used by Patheon to perform the Manufacturing
Services (i) is Patheon’s or its Affiliate's property or Patheon or its
Affiliate otherwise has a right to use such Patheon Intellectual Property, and
(ii) to the knowledge of Patheon does not infringe any Third Party Rights.  In
its performance of its obligations under this Agreement, Patheon will not
knowingly incorporate into the manufacturing process any Third Party Rights for
which it does not have a license that permits it to do so and/or to be able to
grant to Client the licenses and other rights otherwise required to be granted
to Client hereunder;

 

(f)

Patheon’s performance of its obligations under this Agreement will not result in
a material violation or breach of any agreement, contract, commitment or
obligation to which Patheon is a party or by which it is bound and will not
conflict with or constitute a default under its corporate charter or bylaws;

 

(g)

it will not in the performance of its obligations under this Agreement use the
services of any person it knows is debarred or suspended under 21 U.S.C. §335(a)
or (b); and

 

(h)

it does not currently have, and it will not hire, as an officer or an employee
any person whom it knows has been convicted of a felony under the laws of the
United States for conduct relating to the regulation of any drug product under
the United States Federal Food, Drug, and Cosmetic Act.

9.4

Permits.

 

(a)

Client will be solely responsible for obtaining or maintaining, on a timely
basis, any permits or other regulatory approvals for the Products or the
Specifications, including, without limitation, all marketing and post-marketing
approvals.

 

(b)

Patheon will be solely responsible for and will maintain at all relevant times
all governmental permits, licenses, approval, and authorities required to enable
it to lawfully and properly perform the Manufacturing Services and operate the
Manufacturing Site.

- 28 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

9.5

No Warranty.

NEITHER PARTY MAKES ANY WARRANTY OR CONDITION OF ANY KIND, EITHER EXPRESSED OR
IMPLIED, BY FACT OR LAW, OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT.
NEITHER PARTY MAKES ANY WARRANTY OR CONDITION OF FITNESS FOR A PARTICULAR
PURPOSE NOR ANY WARRANTY OR CONDITION OF MERCHANTABILITY FOR THE PRODUCTS.

ARTICLE 10

REMEDIES AND INDEMNITIES

10.1

Consequential and Other Damages.

Except with respect to a breach of the confidentiality and non-use obligations
of Article 11, under no circumstances whatsoever will either party be liable to
the other in contract, tort, negligence, breach of statutory duty, or otherwise
for (i) any (direct or indirect) loss of profits, of production, of anticipated
savings, of business, or goodwill or (ii) any reliance damages, including but
not limited to costs or expenditures incurred to evaluate the viability of
entering into this Agreement or to prepare for performance under this Agreement,
or (iii) for any other liability, damage, costs, or expense of any kind incurred
by the other party of an indirect or consequential nature, including regardless
of any notice of the possibility of these damages.

10.2

Limitation of Liability.

(a)Active Materials. Except as expressly set forth in Section 2.2, under no
circumstances will Patheon be responsible for any loss or damage to the Active
Materials.  Patheon’s maximum responsibility for loss or damage to the Active
Materials will not exceed the Maximum Credit Value set forth in Schedule D of a
Product Agreement.

(b)Defective or Recalled Product. Patheon’s maximum aggregate liability to
Client for any obligation to (i) refund, offset or replace any defective Product
under Section 6.3(a) or (ii) replace any recalled Products under Section 6.3(b),
will not exceed [**]% of the Price for the defective or recalled Product as
applicable.  This Section 10.2(b) will not be subject to Section 10.2(c).

(c)Maximum Liability. Except as stated in Section 10.2(b), Patheon’s maximum
aggregate liability to Client in any Year under this Agreement or any Product
Agreement for any reason whatsoever, including, without limitation, any
liability arising under Section 6.3(b) relating to the expenses of a Recall or
Product return, Section 2.2 or Section 10.3 hereof or resulting from any and all
breaches of its representations, warranties, or any other obligations under this
Agreement or any Product Agreement (but excluding Patheon’s obligations
described in Section 10.2(b)) will not exceed on a per Product basis [**]% of
the revenue paid by Client to Patheon (and its Affiliates) per Year under the
applicable Product Agreement during the Year in which the underlying event
occurred that gave rise to the liability (e.g. the date of the incident or
manufacture).

(d)Death, Personal Injury and Fraudulent Misrepresentation.  Nothing contained
in this Agreement shall act to exclude or limit either party’s liability for
personal injury or death caused by the negligence of either party or fraudulent
misrepresentation.

10.3

Patheon Indemnity.

Patheon agrees to defend, indemnify and hold harmless Client, its Affiliates and
each of their officers, employees, and agents (“Client Indemnitees”) against all
losses, damages, costs, claims,

- 29 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

demands, judgments and liability to, from and in favour of Third Parties
resulting from or arising out of: (i) any claim of personal injury or property
damage to the extent that the injury or damage is the result of the negligence
or wilful misconduct of any Patheon Indemnitee; or (ii) any claim of personal
injury or property damage to the extent that the injury or damage is the result
of a breach of this Agreement by Patheon, including a failure by Patheon to
perform the Manufacturing Services in accordance with the Specifications, cGMPs,
and Applicable Laws , except to the extent that the losses, damages, costs,
claims, demands, judgments, and liability are due to the negligence or wrongful
act(s) of any Client Indemnitee.

10.4

Client Indemnity.

Client agrees to defend, indemnify and hold harmless Patheon, its Affiliates and
each of their officers, employees, and agents (“Patheon Indemnitees”) against
all losses, damages, costs, claims, demands, judgments and liability to, from
and in favour of Third Parties  resulting from, or relating to (i) any claim of
infringement or alleged infringement of any Third Party Rights arising from the
manufacture, storage, promotion, labeling, marketing, distribution, use or sale
of Product, or (ii) any claim of personal injury or property damage to the
extent that the injury or damage arises other than from a breach of the relevant
agreement by Patheon, including, without limitation, any representation or
warranty contained herein, except to the extent that the losses, damages, costs,
claims, demands, judgments, and liability are due to the negligence or wrongful
act(s) of any Patheon Indemnitee.

10.5

Indemnification Procedure.

A party that makes a claim for indemnification under this Article 10 shall
promptly notify the other party (the “Indemnitor”) in writing of any action,
claim or other matter in respect of which such party, intends to claim such
indemnification; provided, however, that failure to provide such notice within a
reasonable period of time shall not relieve the Indemnitor of any of its
obligations hereunder except to the extent the Indemnitor is prejudiced by such
failure.  The indemnified party shall permit the Indemnitor, at its discretion,
to settle any such action, claim or other matter, and the indemnified party
agrees to the complete control of such defense or settlement by the
Indemnitor.  Notwithstanding the foregoing, the Indemnitor shall not enter into
any settlement that would adversely affect the indemnified party’s rights
hereunder, or impose any obligations on the indemnified party in addition to
those set forth herein, in order for it to exercise such rights, without the
indemnified party’s prior written consent, which shall not be unreasonably
withheld or delayed. No such action, claim or other matter shall be settled
without the prior written consent of the Indemnitor, which shall not be
unreasonably withheld or delayed.  The indemnified party shall fully cooperate
with the Indemnitor and its legal representatives in the investigation and
defense of any action, claim or other matter covered by the indemnification
obligations of this Article 10. The indemnified party shall have the right, but
not the obligation, to be represented in such defense by counsel of its own
selection and at its own expense.

10.6

Reasonable Allocation of Risk.

This Agreement (including, without limitation, this Article 10) is reasonable
and creates a reasonable allocation of risk for the relative profits the parties
each expect to derive from the Products. Patheon assumes only a limited degree
of risk arising from the manufacture, distribution, and use of the Products
because Client has developed and holds the marketing approval for the Products,
Client requires Patheon to manufacture and label the Products strictly in
accordance with the Specifications, and Client, not Patheon, is best positioned
to inform and advise potential users about the circumstances and manner of use
of the Products.  

- 30 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

ARTICLE 11

CONFIDENTIALITY

11.1

Confidential Information.

“Confidential Information” means any non-public information disclosed by the
Disclosing Party to the Recipient (whether disclosed in oral, written,
electronic or visual form) that is confidential or proprietary including,
without limitation, information relating to the Disclosing Party’s patent and
trademark applications, process designs, process models, drawings, plans,
designs, data, databases and extracts therefrom, formulae, methods, know-how and
other intellectual property, its clients or client confidential information,
finances, marketing, products and processes and all price quotations,
manufacturing or professional services proposals, information relating to
composition, proprietary technology, and all other information relating to
manufacturing capabilities and operations.  In addition, all analyses,
compilations, studies, reports or other documents prepared by any party's
Representatives containing the Confidential Information will be considered
Confidential Information. Samples or materials provided hereunder as well as any
and all information derived from the approved analysis of the samples or
materials will also constitute Confidential Information. The terms of this
Agreement shall be deemed the Confidential Information of both parties. For the
purposes of this ARTICLE 11, a party or its Representative receiving
Confidential Information under this Agreement is a “Recipient,” and a party or
its Representative disclosing Confidential Information under this Agreement is
the “Disclosing Party.”

11.2

Use of Confidential Information.

The Recipient will use the Confidential Information of the Disclosing Party
solely for the purpose of meeting its obligations under this Agreement or
exercising its rights under this Agreement.  The Recipient will keep the
Confidential Information of the Disclosing Party confidential and will not
disclose such Confidential Information to any Third Party in any manner
whatsoever, in whole or in part, other than to those of its Representatives who
(i) have a need to know the Confidential Information for the purpose of this
Agreement; (ii) have been advised of the confidential nature of the Confidential
Information and (iii) have obligations of confidentiality and non-use to the
Recipient no less restrictive than those of this Agreement.  Recipient will
protect the Confidential Information of the Disclosing Party disclosed to it
hereunder by using reasonable precautions to prevent the unauthorized
disclosure, dissemination or use of such Confidential Information, which
precautions will in no event be less than those exercised by Recipient with
respect to its own confidential or proprietary information of a similar nature.

11.3

Exclusions.

The obligations of confidentiality and non-use will not apply to the extent that
the Recipient can establish that the information:  

(a)is or becomes publicly known through no breach of this Agreement or fault of
the Recipient or its Representatives;

(b)is in the Recipient's possession at the time of disclosure by the Disclosing
Party other than as a result of the Recipient's breach of any legal obligation;

(c)is or becomes known to the Recipient on a non-confidential basis through
disclosure by sources, other than the Disclosing Party, having the legal right
to disclose the Confidential Information, provided that the other source is not
known by the Recipient to be bound by any obligations (contractual, legal,
fiduciary, or otherwise) of confidentiality to the Disclosing Party with respect
to the Confidential Information;

- 31 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

(d)is independently developed by the Recipient without use of or reference to
the Disclosing Party's Confidential Information as evidenced by Recipient’s
contemporaneous written records; or

(e)is expressly authorized for release by the written authorization of the
Disclosing Party.

Any combination of information which comprises part of the Confidential
Information is not exempt from the obligations of confidentiality merely because
individual parts of that Confidential Information were publicly known, in the
Recipient’s possession, or received by the Recipient, unless the combination
itself was publicly known, in the Recipient’s possession, or received by the
Recipient.

11.4

Photographs and Recordings.

Neither party will take any photographs or videos of the other party’s
facilities, equipment or processes, nor use any other audio or visual recording
equipment (such as camera phones) while at the other party’s facilities, without
that party’s express written consent; provided, however, that Client may
photograph or video the Product at any Patheon facility provided that any
photograph or video is treated as Confidential Information of Patheon.

11.5

Permitted Disclosure; Publicity.

(a)Notwithstanding any other provision of this Agreement, the Recipient may
disclose Confidential Information of the Disclosing Party to the extent
required, as advised by counsel, in response to a valid order of a court or
other governmental body or as required by law, regulation or stock exchange
rule; provided that (i) the Recipient will advise the Disclosing Party in
advance of the disclosure to the extent practicable and permissible by the
order, law, regulation or stock exchange rule and any other applicable law, (ii)
will reasonably cooperate with the Disclosing Party, at the Disclosing Party’s
expense, if required, in seeking an appropriate protective order or other
remedy, and (iii) will otherwise continue to perform its obligations of
confidentiality set out herein.  If any public disclosure is required by law,
the parties will consult concerning the form of announcement prior to the public
disclosure being made.

(b)All publicity, press releases and other announcements relating to this
Agreement shall be reviewed in advance by, and subject to the approval of, both
parties (which approval shall not be unreasonably withheld); provided, however,
that either party may, to the extent required (i) disclose the terms of this
Agreement (with appropriate redactions as described below) insofar as required
to comply with applicable securities laws, provided that in the case of such
disclosures the Party proposing to make such disclosure notifies the other Party
reasonably in advance of such disclosure and cooperates to minimize the scope
and content of such disclosure, and (ii) disclose the terms of this Agreement to
such party’s professional advisors or existing or potential licensees,
investors, acquirers, or merger candidates who are bound by obligations of
confidentiality and non-use consistent with those set forth herein.  The failure
of a Party to respond in writing to a publication proposal from the other party
within [**] working days of such party’s receipt of such publication shall be
deemed as such party’s approval of such publication as received by such
party.  Each party agrees that it shall cooperate fully and in a timely manner
with the other with respect to any disclosures to the Securities and Exchange
Commission and any other governmental or regulatory agencies, including requests
for confidential treatment of Confidential Information of either party included
in any such disclosure.  For each such disclosure, (a) the filing party will
provide the other party at least [**] business days to review a draft redacted
version of this Agreement, and (b) both Parties shall work together in good
faith to agree on the disclosure to be made, having due and proper regard to
their legal obligations; provided that the filing party shall ultimately retain
control over what information to disclose to any securities authority or stock
exchange. Each filing party shall use reasonable efforts to seek confidential
treatment for terms proposed to be redacted.

- 32 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

11.6

Marking.

The Disclosing Party agrees to use reasonable efforts to summarize in writing
the content of any oral disclosure or other non-tangible disclosure of its
Confidential Information within [**] days of the disclosure, but failure to
provide this summary will not affect the nature of the Confidential Information
disclosed if the Confidential Information was identified as confidential or
proprietary when disclosed orally or in any other non-tangible form.

11.7

Return of Confidential Information.

Upon the written request of the Disclosing Party, the Recipient will promptly
return the Confidential Information to the Disclosing Party or, if the
Disclosing Party directs, destroy all Confidential Information disclosed in or
reduced to tangible form including any copies thereof and any summaries,
compilations, analyses or other notes derived from the Confidential Information
except for one copy which may be maintained by the Recipient for its
records.  The retained copy will remain subject to all confidentiality
provisions contained in this Agreement.

11.8

Remedies.

The parties acknowledge that monetary damages may not be sufficient to remedy a
breach by either party of this Agreement and agree that the non-breaching party
will be entitled to seek specific performance, injunctive and/or other equitable
relief to prevent breaches of this Agreement and to specifically enforce the
provisions hereof in addition to any other remedies available at law or in
equity. These remedies will not be the exclusive remedies for breach of this
Agreement but will be in addition to any and all other remedies available at law
or in equity.

11.9

Confidentiality Term.  

All obligations of confidentiality and non-use imposed upon the parties under
this Agreement shall expire [**] years after the expiration or earlier
termination of this Agreement; provided, however, that Confidential Information
which constitutes the trade secrets of a party (and is labelled as a trade
secret or is otherwise identified in writing as being a trade secret at the time
of disclosure or within [**] days thereafter) shall be kept confidential
indefinitely, subject to the limitations set forth in Sections 11.3 and 11.5.

ARTICLE 12

DISPUTE RESOLUTION

12.1

Commercial Disputes.

(a)If any dispute arises out of this Agreement or any Product Agreement (other
than a dispute under Section 6.1(b) or a Technical Dispute, as defined herein),
the parties will first try to resolve it amicably.  In that regard, any party
may send a notice of dispute to the other, and each party will appoint, within
[**] Business Days from receipt of the notice of dispute, a single
representative having full power and authority to resolve the dispute.  The
representatives will meet as necessary in order to resolve the dispute.  If the
representatives fail to resolve the matter within [**] from their appointment,
or if a party fails to appoint a representative within the [**] Business Day
period set forth above, the dispute will immediately be referred to the Chief
Operating Officer (or another officer as he/she may designate) of each party who
will meet and discuss as necessary to try to resolve the dispute amicably within
[**] days of referral of the matter to the Chief Operating Officer or his/her
designee.  Should the parties fail to reach a resolution under this Section
12.1(a), the dispute will be referred to a court of competent jurisdiction in
accordance with Section 13.17.

- 33 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

12.2

Technical Dispute Resolution.

If a dispute arises (other than disputes under Sections 6.1(b) or 12.1) between
the parties that is exclusively related to technical aspects of the
manufacturing, packaging, labelling, quality control testing, handling, storage,
or other activities under this Agreement (a "Technical Dispute"), the parties
will make reasonable efforts to resolve the dispute by amicable
negotiations.  In that regard, senior representatives of each party will, as
soon as possible and in any event no later than [**] Business Days after a
written request from either party to the other, meet in good faith to resolve
any Technical Dispute.  If, despite this meeting, the parties are unable to
resolve a Technical Dispute within a reasonable time, and in any event within
[**] Business Days of the written request, the Technical Dispute will, at the
request of either party, be referred for determination to an expert in
accordance with Exhibit A.  If the parties cannot agree that a dispute is a
Technical Dispute, Section 12.1 will prevail.  For greater certainty, the
parties agree that the release of the Products for sale or distribution under
the applicable marketing approval for the Products will not by itself indicate
compliance by Patheon with its obligations for the Manufacturing Services and
further that nothing in this Agreement (including Exhibit A) will remove or
limit the authority of the relevant qualified person (as specified by the
Quality Agreement) to determine whether the Products are to be released for sale
or distribution.

ARTICLE 13

MISCELLANEOUS

13.1

Inventions.

(a)For the term of this Agreement, Client hereby grants to Patheon a
non-exclusive, paid-up, royalty-free, non-transferable license of Client’s
Intellectual Property which Patheon must use in order to perform the
Manufacturing Services for Client in accordance with this Agreement.

(b)All Client Intellectual Property will be the exclusive property of
Client.  Patheon hereby assigns, and to the extent it cannot presently assign,
will assign, to Client all of Patheon’s and its Affiliates’ worldwide right,
title and interest, if any, in Client Intellectual Property.  Patheon shall
provide reasonable assistance to Client in securing for Client any patents,
copyrights or other proprietary rights in such Client Intellectual Property, and
shall take such reasonable actions and execute such documents as Client may
reasonably request in connection with providing such assistance or otherwise to
vest in Client all right, title and interest in such Inventions, including
without limitation any and all applications, assignments or other instruments
each of the foregoing at the cost of Client.

(c)All Patheon Intellectual Property will be the exclusive property of Patheon.
Patheon hereby grants to Client a perpetual, irrevocable, non-exclusive,
paid-up, royalty-free, transferable license to use the Patheon Intellectual
Property used by Patheon to perform the Manufacturing Services to enable Client
to manufacture the Product(s).

(d)Each party will be solely responsible for the costs of filing, prosecution,
and maintenance of patents and patent applications on its own Inventions.

(e)Patheon will give the Client written notice, as promptly as practicable, of
all Inventions which can reasonably be deemed to constitute improvements or
other modifications of the Products or processes or technology owned or
otherwise controlled by Client  .   

13.2

Intellectual Property.

Neither party has, nor will it acquire, any interest in any of the other party’s
Intellectual Property unless otherwise expressly agreed to in writing.  Neither
party will use any Intellectual Property of the other party, except as
specifically authorized by the other party or as required for the performance of
its obligations under this Agreement.

- 34 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

13.3

Insurance.

Each party will maintain commercial general liability insurance, including
blanket contractual liability insurance covering the obligations of that party
under this Agreement through the term of this Agreement and for a period of [**]
thereafter.  This insurance will have policy limits of not less than (i)
EUR [**] for each occurrence for personal injury or property damage liability;
and (ii) EUR [**] in the aggregate per annum for product and completed
operations liability.  If requested, each party will give the other a
certificate of insurance evidencing the above and showing the name of the
issuing company, the policy number, the effective date, the expiration date, and
the limits of liability. If a party is unable to maintain the insurance policies
required under this Agreement through no fault of its own, then the party will
forthwith notify the other party in writing and the parties will in good faith
negotiate appropriate amendments to the insurance provision of this Agreement in
order to provide adequate assurances.

13.4

Independent Contractors.

The parties are independent contractors and this Agreement and any Product
Agreement will not be construed to create between Patheon and Client any other
relationship such as, by way of example only, that of employer-employee,
principal agent, joint-venturer, co-partners, or any similar relationship, the
existence of which is expressly denied by the parties.

13.5

No Waiver.

Either party's failure to require the other party to comply with any provision
of this Agreement or any Product Agreement will not be deemed a waiver of the
provision or any other provision of this Agreement or any Product Agreement.

13.6

Assignment.

 

(a)

Patheon may not assign this Agreement or any Product Agreement or any of its
associated rights or obligations without the written consent of Client. Further
it is specifically agreed that Patheon may subcontract any part of the
Manufacturing Services under a Product Agreement to any of its Affiliates;
provided that such Affiliate is identified in the applicable Product
Agreement.  Patheon will remain solely liable to Client for its obligations
under this Agreement, and for the obligations of the applicable Affiliate of
Patheon under the Quality Agreement, if the Manufacturing Services are
subcontracted.

 

(b)

Subject to Section 8.2(d), Client may assign this Agreement or any Product
Agreement or any of its associated rights or obligations without approval from
Patheon. But Client will give Patheon prior written notice of any assignment,
any assignee will covenant in writing with Patheon to be bound by the terms of
this Agreement or the Product Agreement.  Client may not perform any partial
assignment of this Agreement or any Product Agreement or any of its associated
rights or obligations to more than [**] assignees without the consent of Patheon
(with assignment to the first [**] assignees not requiring the consent of
Patheon).

 

(c)

Despite the foregoing provisions of this Section 13.6, either party may assign
this Agreement or any Product Agreement to any of its Affiliates or to a
successor to or purchaser of all or substantially all of its business; provided
that the assignee agrees to be bound by the terms of this Agreement, the Quality
and the Product Agreement, as applicable.

- 35 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

13.7

Force Majeure.

Neither party will be liable for the failure to perform its obligations under
this Agreement or any Product Agreement if the failure is caused by an event
beyond that party's reasonable control, including, but not limited to, strikes
or other labor disturbances, lockouts, riots, quarantines, communicable disease
outbreaks, wars, acts of terrorism, fires, floods, storms, interruption of or
delay in transportation, defective equipment, lack of or inability to obtain
fuel, power or components, or compliance with any order or regulation of any
government entity acting within colour of right (a "Force Majeure Event").  A
party claiming a right to excused performance under this Section 13.7 will
immediately notify the other party in writing of the extent of its inability to
perform, which notice will specify the event beyond its reasonable control that
prevents the performance.  Neither party will be entitled to rely on a Force
Majeure Event to relieve it from an obligation to pay money (including any
interest for delayed payment) which would otherwise be due and payable under
this Agreement or any Product Agreement.  If Patheon becomes subject to a Force
Majeure Event which interferes with production of the Product at the
Manufacturing Site for more than 30 days, the parties shall mutually agree on
implementation of an agreed-upon action plan to transfer production of the
Product to another Patheon plant or location at Client’s cost. The parties
shall, after the execution of this Agreement and at the request of either party,
meet to discuss and define such an action plan.

13.8

Additional Product.

Additional Products may be added to, or existing Products deleted from, any
Product Agreement by amendments to the Product Agreement including Schedules A,
B, C, and D as applicable.

13.9

Notices.

Unless otherwise agreed in a Product Agreement, any notice, approval,
instruction or other written communication required or permitted hereunder will
be sufficient if made or given to the other party by personal delivery, by
telecopy, facsimile communication, or confirmed receipt email or by sending the
same by first class mail, postage prepaid to the respective addresses, telecopy
or facsimile numbers or electronic mail addresses set forth below:

If to Client:

Tetraphase Pharmaceuticals, Inc.

480 Arsenal Way

Watertown

Massachusetts 02472

USA

 

Attention: General Counsel

Facsimile No.: [**]

Email address: [**]

If to Patheon:

Patheon UK Limited

Kingfisher Drive

Covingham

Swindon Wiltshire SN3 5BZ

England

 

Attention: Legal Director

Email address: [**]

- 36 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

or to any other addresses, telecopy or facsimile numbers or electronic mail
addresses given to the other party in accordance with the terms of this Section
13.9.  Notices or written communications made or given by personal delivery,
telecopy, facsimile, or electronic mail will be deemed to have been sufficiently
made or given when sent (receipt acknowledged), or if mailed, five days after
being deposited in the United States, Canada, or European Union mail, postage
prepaid or upon receipt, whichever is sooner.

13.10

Severability.

If any provision of this Agreement or any Product Agreement is determined by a
court of competent jurisdiction to be invalid, illegal, or unenforceable in any
respect, that determination will not impair or affect the validity, legality, or
enforceability of the remaining provisions, because each provision is separate,
severable, and distinct.  With respect to any such invalid, illegal, or
unenforceable provision, the parties shall consult and use their best efforts to
agree upon a valid and enforceable provision which shall be a reasonable
substitute for such invalid, illegal, or unenforceable provision in light of the
intent of this Agreement.  

13.11

Entire Agreement.

This Agreement, together with the applicable Product Agreement and the Quality
Agreement, constitutes the full, complete, final and integrated agreement
between the parties relating to the subject matter hereof and supersedes all
previous written or oral negotiations, commitments, agreements, transactions, or
understandings concerning the subject matter hereof.  Any modification,
amendment, or supplement to this Agreement or any Product Agreement must be in
writing and signed by authorized representatives of both parties.  In case of
conflict, the prevailing order of documents will be this Agreement, the Product
Agreement, and the Quality Agreement.  

13.12

Other Terms.

No terms, provisions or conditions of any purchase order or other business form
or written authorization used by Client or Patheon will have any effect on the
rights, duties, or obligations of the parties under or otherwise modify this
Agreement or any Product Agreement, regardless of any failure of Client or
Patheon to object to the terms, provisions, or conditions unless the document
specifically refers to this Agreement or the applicable Product Agreement and is
signed by both parties.

13.13

No Third Party Benefit or Right.

For greater certainty, nothing in this Agreement or any Product Agreement will
confer or be construed as conferring on any Third Party any benefit or the right
to enforce any express or implied term of this Agreement or any Product
Agreement.

13.14

Execution in Counterparts.

This Agreement and any Product Agreement may be executed in two or more
counterparts, by original, facsimile or “pdf” signature, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument.

13.15

Use of Client Name.

Patheon will not make any use of Client’s name, trademarks or logo or any
variations thereof, alone or with any other word or words, without the prior
written consent of Client. 

- 37 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

13.16

Taxes.

(a)The Client will bear all taxes, duties, levies and similar charges (and any
related interest and penalties) ("Tax" or "Taxes"), however designated, imposed
as a result of the provision by the Patheon of Services under this Agreement,
except:

 

(i)

any Tax based on net income or gross income that is imposed on Patheon by its
jurisdiction of formation or incorporation ("Resident Jurisdiction");

 

(ii)

any Tax based on net income or gross income that is imposed on Patheon by
jurisdictions other than its Resident Jurisdiction; and

 

(iii)

any Tax that is recoverable by Patheon in the ordinary course of business for
purchases made by Patheon in the course of providing its Services, such as Value
Added Tax (as more fully defined in subparagraph (d) below), Goods & Services
Tax ("GST") and similar taxes.

(b)If the Client is required to bear a tax, duty, levy or similar charge under
this Agreement by any state, federal, provincial or foreign government,
including, but not limited to, Value Added Tax, the Client will pay the tax,
duty, levy or similar charge and any additional amounts to the appropriate
taxing authority as are necessary to ensure that the net amounts received by
Patheon hereunder after all such payments or withholdings equal the amounts to
which Patheon is otherwise entitled under this Agreement as if the tax, duty,
levy or similar charge did not exist.  The parties will cooperate reasonably in
completing and filing documents required under the provisions of any applicable
tax laws or under any other applicable law, in connection with the making of any
required tax payment or withholding payment, or in connection with any claim to
a refund of or credit for any such payment. The parties will cooperate to
minimize such taxes in accordance with applicable laws.

(c)Patheon will not collect an otherwise applicable tax if the Client's purchase
is exempt from Patheon's collection of the tax and a valid tax exemption
certificate is furnished by the Client to Patheon.

(d)If Section 13.16 (a)(iii) does not apply, any payment due under this
Agreement for the provision of Services to the Client by Patheon is exclusive of
value added taxes, turnover taxes, sales taxes or similar taxes, including any
related interest and penalties (hereinafter all referred to as "VAT"). If any
VAT is payable on a Service supplied by Patheon to the Client under this
Agreement, this VAT will be added to the invoice amount and will be for the
account of (and reimbursable to Patheon by) the Client. If VAT on the supplies
of Patheon is payable by the Client under a reverse charge procedure (i.e.,
shifting of liability, accounting or payment requirement to recipient of
supplies), the Client will ensure that Patheon will not effectively be held
liable for this VAT by the relevant taxing authorities or other parties. Where
applicable, Patheon will ensure that its invoices to the Client are issued in
such a way that these invoices meet the requirements for deduction of input VAT
by the Client, if the Client is permitted by law to do so.

(e)Any Tax that Client pays, or is required to pay, but which Client believes
should properly be paid by Patheon pursuant hereto may not be offset against
sums due by Client to Patheon whether due pursuant to this Agreement or
otherwise.

- 38 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

13.17

Governing Law.

This Agreement and any Product Agreement, unless otherwise agreed by the parties
in the Product Agreement and then only for the purposes of that Product
Agreement, will be construed and enforced in accordance with the laws of the
State of Delaware and subject to the exclusive jurisdiction of the courts
thereof. The parties expressly waive their respective rights to a jury trial in
respect of any matter relating to this Agreement or its formation. The UN
Convention on Contracts for the International Sale of Goods will not apply to
this Agreement.

[Signature page to follow]

- 39 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Agreement as of the Effective Date.

 

 

PATHEON UK LIMITED

 

 

 

 

By:

/s/ Nick Plummer

 

Name:

Nick Plummer

 

Title:

Director & Company Secretary

 

 

 

 

TETRAPHASE PHARMACEUTICALS, INC.

 

 

 

 

By:

/s/ Guy Macdonald

 

Name:

Guy Macdonald

 

Title:

CEO

 

 

 

- 40 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

APPENDIX 1

FORM OF PRODUCT AGREEMENT

(Includes Schedules A to D)

PRODUCT AGREEMENT

This Product Agreement (this “Product Agreement”) is issued under the Master
Manufacturing Services Agreement dated 9 June 2017 between Patheon UK Limited
and Tetraphase Pharmaceuticals, Inc. (the “Master Agreement”), and is entered
into [insert effective date] (the “Effective Date”), between Patheon UK Limited
[or applicable Patheon Affiliate], a corporation existing under the laws of
England [or applicable founding jurisdiction for Patheon Affiliate], having a
principal place of business at Kingfisher Drive, Covingham, Swindon, Wiltshire
SN3 5BZ, England [or Patheon Affiliate address] (“Patheon”) and [insert Client
name, legal entity, founding jurisdiction and address] (“Client”).

The terms and conditions of the Master Agreement are incorporated herein except
to the extent this Product Agreement expressly references the specific provision
in the Master Agreement to be modified by this Product Agreement.  All
capitalized terms that are used but not defined in this Product Agreement will
have the respective meanings given to them in the Master Agreement.

The Schedules to this Product Agreement are incorporated into and will be
construed in accordance with the terms of this Product Agreement.

 

1.

Product List and Specifications (See Schedule A attached hereto)

 

2.

Minimum Order Quantity, Annual Volume, and Price (See Schedule B attached
hereto)

 

3.

Annual Stability Testing and Validation Activities (if applicable) (See Schedule
C attached hereto)

 

4.

Active Materials, Active Materials Credit Value and Maximum Credit Value (See
Schedule D attached hereto)

 

5.

Yearly Forecasted Volume:

6.Territory: (insert the description of the Territory here)

 

7.

Manufacturing Site:

Subcontractor: Patheon Italia SpA.  Address: 2 Trav. SX, Via Morolense 5, 03013,
Ferentino, Italy

Subcontractor:  Patheon Manufacturing Services LLC.  Address: 5900 Martin Luther
King Jr. Highway, Greenville, NC 27834, USA

 

8.

Inflation Index: pursuant to Section 4.2(a) of the Master Agreement, the
inflation index is:

Italy: the Consumer Price Index, published by ISTAT.  This index is set forth at
the following web address: [details to be included]

 

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

North America: Producer Price Index pcu325412325412 for Pharmaceutical
Preparation Manufacturing (“PPI”) published by the United States Department of
Labor, Bureau of Labor Statistics

 

9.

Currency: (if applicable under Section 1.4 of the Master Agreement)

 

10.

Initial Set Exchange Rate (if applicable – if Currency included above)

 

11.

Initial Product Term: (if applicable under Section 8.1 of the Master Agreement)

 

12.

Notices: (if applicable under Section 13.9 of the Master Agreement)

 

13.

Other Modifications to the Master Agreement: (if applicable under Section 1.2 of
the Master Agreement)

Sole Manufacturer

Patheon shall be the sole manufacturer for at least [**]% of the volumes of the
Product set out in the forecast in Schedule [  ].  With respect to those
countries in the Territory that are member states of the EEA (“EEA Countries”),
[**] years after the Effective Date, Client’s commitment in the preceding
sentence will be reduced automatically to a commitment to purchase no more than
[**]% of its requirements of Products for distribution and sale in those EEA
Countries. The parties may, however, agree to extend the period of exclusivity
for the EEA Countries for an additional period by mutual written consent.  

Adjustments Due to Currency Fluctuations.  [delete this section if pricing will
be in Euros]

If the parties agree in this Product Agreement [Item 10 of Product Agreement] to
invoice in a currency other than the local currency for the Manufacturing Site,
Patheon will adjust the Price to reflect currency fluctuations.  The adjustment
will be calculated after all other annual Price adjustments under this Section
[   ] have been made.  The adjustment will proportionately reflect the increase
or decrease, if any, in the Set Exchange Rate compared to the Set Exchange Rate
established for the prior Year or the Initial Set Exchange Rate, as the case may
be.  

“Initial Set Exchange Rate” means as of the Effective Date of a Product
Agreement, the initial exchange rate set forth in the Product Agreement to
convert one unit of the billing currency into the Patheon Manufacturing Site
local currency, calculated as the daily average interbank exchange rate for
conversion of one unit of the billing currency into the Patheon Manufacturing
Site local currency during the 90 day period immediately preceding the Effective
Date as published by OANDA.com “The Currency Site” under the heading “FxHistory:
historical currency exchange rates”  at www.OANDA.com/convert/fxhistory;

“Set Exchange Rate” means the exchange rate to convert one unit of the billing
currency into the Patheon Manufacturing Site local currency for each Year,
calculated as the average daily interbank exchange rate for conversion of one
unit of the billing currency into the Patheon Manufacturing Site local currency
during the full year period (October 1st [preceding year] to September 30th) as
published by OANDA.com “The Currency Site” under the heading “FxHistory:
historical currency exchange rates” at www.OANDA.com/convert/fxhistory;

________________________________________

 

- 2 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Product Agreement as of the Effective Date set forth above.

 

 

PATHEON UK LIMITED [or applicable Patheon Affiliate]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

TETRAPHASE PHARMACEUTICALS, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

- 3 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

SCHEDULE A

PRODUCT LIST AND SPECIFICATIONS

Product List

eravacycline for injection

Specifications

Prior to the start of commercial manufacturing of Product under this Agreement
Client will give Patheon the originally executed copies of the Specifications as
approved by the applicable Regulatory Authority.  If the Specifications received
are subsequently amended, then Client will give Patheon the revised and
originally executed copies of the revised Specifications.  Upon acceptance of
the revised Specifications, Patheon will give Client a signed and dated receipt
indicating Patheon’s acceptance of the revised Specifications.

 

 

 

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

SCHEDULE B

MINIMUM ORDER QUANTITY, ANNUAL VOLUME, AND PRICE

 

[Insert Price Table]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Manufacturing Assumptions:

Packaging Assumptions:

Testing Assumptions:

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of two pages were omitted. [**]

 

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

SCHEDULE C

ANNUAL STABILITY TESTING [and VALIDATION ACTIVITIES (if applicable)]

Patheon and Client will agree in writing on any stability testing to be
performed by Patheon on the Products.  This agreement will specify the
commercial and Product stability protocols applicable to the stability testing
and the fees payable by Client for this testing.

 

 

 

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

SCHEDULE D

ACTIVE MATERIALS

 

Active Materials

Supplier

●

●

●

●

 

ACTIVE MATERIALS CREDIT VALUE

The Active Materials Credit Value will be as follows:

PRODUCT

ACTIVE MATERIALS

ACTIVE MATERIALS

CREDIT  VALUE

 

 

Client’s actual cost for Active Materials not to exceed $ / EUR_____per kilogram

 

 

 

 

MAXIMUM CREDIT VALUE

Patheon's liability for Active Materials calculated in accordance with Section
2.2 of the Master Agreement [for any Product] in a Year will not exceed, in the
aggregate, the maximum credit value set forth below:

PRODUCT

MAXIMUM CREDIT VALUE

 

[**]% of revenues (being payments of the Price) per Year received by Patheon
under this Product Agreement,

 

 

 

[End of Product Agreement]

 



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

EXHIBIT A

TECHNICAL DISPUTE RESOLUTION

Technical Disputes which cannot be resolved by negotiation as provided in
Section 12.2 will be resolved in the following manner:

1.Appointment of Expert. Within [**] Business Days after a party requests under
Section 12.2 that an expert be appointed to resolve a Technical Dispute, the
parties will jointly appoint a mutually acceptable independent expert with
experience and expertise in the subject matter of the dispute.  If the parties
are unable to so agree within the [**] Business Day period, or if there is a
disclosure of a conflict by an expert under Paragraph 2 hereof which results in
the parties not confirming the appointment of the expert, then an expert
(willing to act in that capacity hereunder) will be appointed by an experienced
arbitrator on the roster of the American Arbitration Association.

2.Conflicts of Interest.  Any person appointed as an expert will be entitled to
act and continue to act as an expert even if at the time of his appointment or
at any time before he gives his determination, he has or may have some interest
or duty which conflicts or may conflict with his appointment if before accepting
the appointment (or as soon as practicable after he becomes aware of the
conflict or potential conflict) he fully discloses the interest or duty and the
parties will, after the disclosure, have confirmed his appointment.

3.Not Arbitrator.  No expert will be deemed to be an arbitrator and the
provisions of the American Arbitration Act or of any other applicable statute
(foreign or domestic) and the law relating to arbitration will not apply to the
expert or the expert's determination or the procedure by which the expert
reaches his determination under this Exhibit A.

4.Procedure.  Where an expert is appointed:

 

(a)

Timing.  The expert will be so appointed on condition that (i) he promptly fixes
a reasonable time and place for receiving representations, submissions or
information from the parties and that he issues the authorizations to the
parties and any relevant third party for the proper conduct of his determination
and any hearing and (ii) he renders his decision (with full reasons) within [**]
Business Days (or another other date as the parties and the expert may agree)
after receipt of all information requested by him under Paragraph 4(b) hereof.

 

(b)

Disclosure of Evidence.  The parties undertake one to the other to give to any
expert all the evidence and information within their respective possession or
control as the expert may reasonably consider necessary for determining the
matter before him which they will disclose promptly and in any event within [**]
Business Days of a written request from the relevant expert to do so.

 

(c)

Advisors.  Each party may appoint any counsel, consultants and advisors as it
feels appropriate to assist the expert in his determination and so as to present
their respective cases so that at all times the parties will co-operate and seek
to narrow and limit the issues to be determined.

 

 



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

(d)

Appointment of New Expert.  If within the time specified in Paragraph 4(a) above
the expert will not have rendered a decision in accordance with his appointment,
a new expert may (at the request of either party) be appointed and the
appointment of the existing expert will thereupon cease for the purposes of
determining the matter at issue between the parties except if the existing
expert renders his decision with full reasons prior to the appointment of the
new expert, then this decision will have effect and the proposed appointment of
the new expert will be withdrawn.

 

(e)

Final and Binding.  The determination of the expert will, except for fraud or
manifest error, be final and binding upon the parties.

 

(f)

Costs.  Each party will bear its own costs for any matter referred to an expert
hereunder and, in the absence of express provision in the Agreement to the
contrary, the costs and expenses of the expert will be shared equally by the
parties.

For greater certainty, the release of the Products for sale or distribution
under the applicable marketing approval for the Products will not by itself
indicate compliance by Patheon with its obligations for the Manufacturing
Services and further that nothing in this Agreement (including this Exhibit A)
will remove or limit the authority of the relevant qualified person (as
specified by the Quality Agreement) to determine whether the Products are to be
released for sale or distribution.

 

- 2 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

EXHIBIT B

COMMERCIAL QUALITY AGREEMENT

Quality Agreement

Commercial Product

 

Between

 

TETRAPHASE PHARMACEUTICALS, INC.

a corporation existing under the laws of Delaware, USA

 

(“Client”)

 

-and-

 

PATHEON ITALIA S.p.A.

a corporation existing under the laws of Italy

 

Ferentino Operations (FRT)

2° Trav. SX Via Morolense 5, 03013 Ferentino, Italy

 

(“Patheon”)

 

Effective Date: <ENTER EFFECTIVE DATE HERE>




 

 



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

TABLE OF CONTENTS

SECTION 1

BACKGROUND AND AGREEMENT

3

SECTION 2

RESPONSIBILITIES TABLE

4

SECTION 3

GENERAL

6

SECTION 4

DESCRIPTION OF RESPONSIBILITIES

7

SECTION 5

APPENDICES

20

 

APPENDIX A: PRODUCT(S)

 

 

APPENDIX B:  QUALITY CONTACTS

 

 

APPENDIX C:  PATHEON APPROVED VENDOR LIST

 

 

APPENDIX D:  CLIENT APPROVED VENDOR LIST

 

 

APPENDIX E:  PATHEON APPROVED CONTRACT LABORATORIES AND MANUFACTURERS LIST

 

 

APPENDIX F:  API STARTING MATERIAL EU REQUIREMENTS

 

 




- 2 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

Section 1:  BACKGROUND and Agreement

BACKGROUND.  Under a manufacturing services agreement dated <ENTER MSA DATE
HERE> between Patheon UK Limited (the “Contract Acceptor”) and the Client (the
"MSA"), the Contract Acceptor agreed to sub-contract the performance of
pharmaceutical manufacturing services for certain marketed products in certain
countries (as set forth in Appendix A hereto) (“Products”) to Patheon.  The
parties agreed that the Contract Acceptor will remain solely liable to the
Client for any breach of the duties and responsibilities assumed by Patheon
under this Agreement.  The Client is required to give the Contract Acceptor
certain Specifications in order for Patheon to perform the manufacturing
services.  Under the MSA, the Contract Acceptor is required to ensure that
Patheon operates within the Specifications and in accordance with cGMP.  The
Client and Patheon, as provider of the manufacturing services on behalf of the
Contract Acceptor for the benefit of the Client, desire to allocate the
responsibility for procedures and Specifications impacting on the identity,
strength, quality and purity of the Products by entering into this Quality
Agreement (this “Agreement”).

AGREEMENT.  NOW THEREFORE in consideration of the rights conferred and the
obligations assumed under the MSA and herein, and for other good and valuable
consideration (the receipt and sufficiency of which are acknowledged by each
party), and intending to be legally bound, the parties agree as follows:




- 3 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

Section 2: Responsibilities Table

 

Patheon will be responsible for all the operations that are marked with "X" in
the column titled "Patheon" and the Client will be responsible for all the
operations that are marked with "X" in the column titled "Client". If marked
with "(X)", cooperation is required from the designated party. If more than one
Patheon site is involved the “X” representing Patheon will be replaced with the
three letter acronym(s) on the title page applicable to each site.

 

Section No.

Subject / Terms

Client

Patheon

4.1 Quality Management

4.1.1

cGMP, Health and Safety Compliance

X

X (or PPP)

4.1.2

Client Audit Rights

X

 

4.1.3

Subcontracting

(X)

X

4.1.4

Self-Inspection

 

X

4.2 Regulatory Requirements

4.2.1

Permits

X

 

4.2.2

Regulatory Filing / Registration Change Control

X

(X)

4.2.3

Regulatory Compliance

 

X

4.2.4

Government Agency Inspections, Communications and Requisitions

(X)

X

4.3 Incoming Material Control

4.3.1

Test Methods and Specifications

X

 

4.3.2

Material Destruction

(X)

X

4.3.3

Vendor Audit Responsibility

X

X

4.3.4

Client Furnished Materials

X

 

4.3.5

Temperature Monitoring Devices for In-Coming Materials

X

 

4.3.6

Incoming Material Release

 

X

4.3.7

Packaging Component Qualification

X

 

4.4 Building, Facilities, Utilities and Equipment

4.4.1

General

 

X

4.4.2

Equipment, Calibration and Preventative Maintenance

 

X

4.4.3

Environmental Monitoring Program

 

X

4.5 Product Controls

4.5.1

Technical Transfer

X

 

4.5.2

Master Batch Record

(X)

X

4.5.3

Reprocessing and Rework

(X)

X

4.5.4

Personnel Training

 

X

4.6 Packaging, Labeling and Printed Materials

4.6.1

Master Batch Packaging Records

(X)

X

4.6.2

Printed Material and Artwork

X

 

4.6.3

Test Methods and Method Validation

X

(X)

4.7 Deviation Reports (DRs)

4.7.1

Deviations

 

X

4.7.2

Notification of Deviations

 

X

4.7.3

Client Support

X

 

4.8 Release of Product

4.8.1

Test Methods and Specifications

X

 

4.8.2

Batch Release for Shipment

 

X

4.8.3

Certificate of Manufacture

 

X

- 4 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

Section No.

Subject / Terms

Client

Patheon

4.8.4

Certificate of Analysis

 

X

4.8.5

Product Release

X

 

4.9 Validation

4.9.1

Master Validation Plan

(X)

X

4.9.2

Cleaning Validation Program

(X)

X

4.9.3

Analytical Method and Procedure Validation

X

(X)

4.9.4

Process Validation

X

(X)

4.10 Change Control

4.10.1

General

X

X

4.11 Documentation

4.11.1

Record Retention

 

X

4.11.2

Batch Document Requisition

 

X

4.11.3

Record Destruction

(X)

X

4.12 Laboratory Controls

4.12.1

Specifications and Test Methods

X

X

4.12.2

Out of Specifications (OOS) / Out of Trend (OOT)

 

X

4.13 Stability

4.13.1

Sample Storage

 

X

4.13.2

Stability Studies

X

X

4.13.3

Stability Failures

 

X

4.13.4

API and Product Retest and Expiry Date

X

 

4.14 Annual Product Review

4.14.1

Annual Report

X

(X)

4.14.2

Product Quality Report

(X)

X

4.15 Storage and Distribution

 

 

4.15.1

General

 

X

4.15.2

Product Storage and Shipment Changes

(X)

X

4.15.3

Product Quarantine

 

X

4.16 Product Complaints

4.16.1

Complaint Investigation

X

(X)

4.16.2

Complaint Sample Retrieval

X

 

4.17 Product Recall

4.17.1

Product Recall Notification

X

 

4.17.2

Government Agency Notification

X

 

4.18 Reference and Retention Samples

4.18.1

Excipient, Primary and Printed Packaging Materials, and Active Ingredient
Reference Sample

 

X

4.18.2

Finished Product Retention Sample

X

X

4.18.3

Sample Destruction

(X)

X

 




- 5 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

Section 3:  General

3.1

Capitalized terms not otherwise defined herein will have the meaning specified
in the MSA.

3.2

Any communications about the subject matter of this Agreement will be directed,
in the first instance, to the person(s) identified in Appendix B.

3.3

If any provision of this Agreement should be found invalid, or unenforceable by
law, the rest of the Agreement will remain valid and binding and the parties
will negotiate a valid provision which meets as closely as possible the
objective of the invalid provision.  

3.4

Any amendment of this Agreement will be made in writing and signed by both
parties.  

In particular, in the event of a substantial change to cGMPs or regional
governances directly impacting Product Quality compliance, it shall be mutually
agreed upon prior to implementation.

3.5

If there is any conflict between the terms of this Agreement and the MSA, the
MSA will take precedence except for any specific quality-related
issue.  Notwithstanding anything to the contrary in this Agreement, the MSA will
take precedence with respect to any commercial terms, including fees for
quality-related services.

3.6

The “Background” provisions of Section 1 are incorporated into this Agreement.




- 6 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

Section 4: Description of Responsibilities

4.1

Quality Management

4.1.1

cGMP, Health and Safety Compliance

Patheon will conduct operations in compliance with applicable environmental,
occupational health and safety laws, and cGMP regulations.  

4.1.2

Client Audit Rights

Patheon will permit audits by the Client on reasonable prior written notice, of
all relevant premises, procedures and documentation related to Client’s
Product.  Client audits are limited to [**] with a maximum of [**] auditors for
[**] per calendar year unless for cause. Client representatives for audits must
be preapproved by Patheon.

4.1.3

Subcontracting

Unless otherwise allowed herein, Patheon will not subcontract tasks to a third
party without Client’s consent.  Patheon may subcontract tasks to the Patheon
approved contract manufacturers and laboratories set forth in Appendix E hereto.

 

4.1.4

Self-Inspection

Patheon will perform self-inspections of its premises, facilities, and processes
used to manufacture, package, test, and store the Client’s starting,
intermediate, and/or finished products in accordance with Patheon’s written
standard operating procedures (“SOPs”) to ensure compliance with cGMP.

4.2

Regulatory Requirements

4.2.1

Permits

The Client will be solely responsible for obtaining or maintaining, on a timely
basis, any permits or other regulatory approvals for the Products or the
Specifications, including, without limitation, all marketing and post-marketing
approvals and reporting.

 

Patheon will obtain and maintain the appropriate manufacturing license(s) to
allow for the Manufacturing services.

4.2.2

Regulatory Filing / Registration Change Control

The Client will ensure product filing and registrations are in compliance with
all Applicable Laws.

 

The Client will determine whether changes to the Product or related to the
Product will impact a regulatory filing and will apply for and receive approval
for any required manufacturing amendment, change or addition to their Product
marketing authorization. Upon request, Patheon will provide assistance in the
preparation and review of pertinent sections of new or supplemental regulatory
applications before filing.  

 

For EU products it is the responsibility of the Client to provide Patheon sites
with the accurate Product registration information as per European legislations
(cGMPs guide part I - chapters 1,4,6,7 and annex 16 / directives 2001/83/EC –
title IV, articles 46, 48, 51 and 2003/94/EC article 5).

 

Prior to submission of any new, or change to any existing applicable CMC, CTD,
Regulatory File, Product Registration, etc., to any Regulatory Authority
relating to the Product, the Client will provide Patheon copies of sections of
the submissions that are relevant to the services provided.  

 

Specifically, Client will provide Patheon with a copy of any documentation which
is or is equivalent to the Quality Module (Drug Product Section) of the Common
Technical Document and any

- 7 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

amendments thereto (all such documentation herein referred to as “CTD”) related
to any Marketing Authorization, such as a US New Drug Application, US
Abbreviated New Drug Application, US Biologics Licence Application, or EU
Marketing Authorisation Application at least [**] days prior to filing such
information with the Regulatory Authority.  

 

The parties agree that no inspections by any Regulatory Authority may be
scheduled until Patheon has had an opportunity to review the requested documents
and is satisfied with their accuracy.

 

Patheon will communicate directly with the Regulatory Agency after discussions
with Client.

 

The Client is responsible for all communications with Regulatory Authorities as
well as for the approval, maintenance, and updating of marketing approval in a
timely manner.

4.2.3

Regulatory Compliance

Patheon will ensure that Product(s) are manufactured and tested in strict
compliance with;

 

•

current Canadian regulatory requirements (as defined under Part C, Division 2 of
the Food and Drug Regulations),

 

•

US Federal regulatory and statutory requirements relating to Good Manufacturing
Practices (cGMP) (US 21 CFR parts 210, 211, 600, 601, 610, etc…)

 

•

EU Directive 2003/94/EC for the Manufacture of Finished Medicinal Products)

 

•

EU Directives 2004/27/EC and 2011/62/EU, as applicable to the Holder of the
Manufacturing Authorization.

as applicable, as well as all regulatory approvals and Applicable Laws at the
site(s) of manufacture and/or testing.

 

The Client shall comply with EU Directives 2004/27/EC and 2011/62/EU as
applicable to the holder of the relevant marketing authorisation or to the
extent that such Directives apply to the supply of API.

4.2.4

Government Agency Inspections, Communication and Requisitions

Each party will permit all relevant inspections by Regulatory Authorities of
premises, procedures, and documentation.

 

The parties will notify each other within [**] Business Days of receipt of any
notice of inspection from a Regulatory Authority and within [**] of any
regulatory authority request for Product samples, batch documentation, or
similar information related to the Product.

 

Each party reserves the right to be present on site during a regulatory
inspection that relates to the Product.

 

The parties will notify within [**] of receipt of any Form 483's warning letter
or similar communication from any Regulatory Authority that relates to the
Product; or if the supply of Product will be affected, or if the facilities used
to produce, test or package the Product will be affected.

 

During a regulatory inspection relating to the Product, upon request, a party
will provide the requesting party with the applicable Product data for which it
is responsible under this Agreement.

 

Patheon is responsible for responding to all regulatory audits conducted at any
Patheon site.  Patheon will provide Client with a draft of any responses
directly related to the Product prior to submission to the Regulatory
Authority.  Client must provide approval or request changes in a

- 8 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

timely manner to enable Patheon to respond to the Regulatory Authority by the
applicable deadline.  Notwithstanding, Patheon reserves the right to respond to
the Regulatory Authority without Client’s prior approval, if, in the opinion of
Patheon’s Legal counsel, it is required or reasonable to do so.

 

Client is responsible for responding to all regulatory audits at any Client
site.  Client will provide Patheon with a draft of any response directly related
to Patheon services prior to submission to the Regulatory Authority.  Patheon
must provide approval or request changes in a timely manner to enable Client to
respond to the Regulatory Authority by the applicable
deadline.  Notwithstanding, Client reserves the right to respond to the
Regulatory Authority without Patheon’s prior approval, if, in the reasonable
opinion of Client’s Legal counsel, it is required or reasonable to do so.

4.3

Incoming Material Control

4.3.1

Test Methods and Specifications

The Client will give Patheon a copy of the Specifications and test methods used
if the Client issues raw material Specifications.

4.3.2

Material Destruction

Patheon has the right to either return to the Client or dispose of any outdated
or rejected material.  If the material is disposed of, disposal will be
consistent with the nature of the material and sent to a permitted waste
disposal facility.  Prior to disposal:

 

(i.)

Patheon will send notice to the Client about Patheon’s intent to dispose of the
material.  If no direction is received from the Client, Patheon will dispose of
the material no sooner than [**] days after the date of the notice.  

 

(ii.)

The materials will be disposed and destroyed in compliance with local
environmental regulations and performed in a secure and legal manner that
prevents unauthorized use or diversion.

 

Patheon will maintain destruction records in accordance with Patheon SOPs.  

4.3.3

Vendor Audit Responsibility

(For the purposes of this Section the term “Vendor” refers to the sites
performing the manufacturing and testing of a material).

 

Excipient, Packaging Component, and API Vendors:

 

(i.)

If the Client stipulates a Vendor, the Client will audit and approve the Vendor
and ensure cGMP compliance in accordance with Section 4.3.4 of this
Agreement.  If Patheon is to release an API or other Client stipulated material
based on “ID Only”, the Client will ensure the required verification testing by
an independent laboratory has been completed.  The Client stipulated Vendor(s)
will be included on the Client’s approved Vendor list (attached hereto as
Appendix D).  

 

 

(ii.)

If Patheon stipulates a Vendor, Patheon will audit and approve the manufacturers
and ensure cGMP compliance in accordance with Patheon’s SOP.  The Patheon
stipulated Vendor(s) will be included on Patheon’s approved Vendor list
(attached hereto as Appendix C).

 

 

(iii.)

Upon request by any regulatory body audits of API manufacturing sites should be
available to both parties.

4.3.4

Client Furnished Materials

The Client is responsible for Vendor qualification of Client furnished materials
and for providing a certificate of compliance confirming the following as
applicable:

- 9 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

 

(i)

That the materials are compliant with the provisions outlined in the “Note for
Guidance on minimizing the risk of transmitting spongiform encephalopathy agents
via human and veterinary medicinal products” (EMA/410/01, most current revision
or equivalent requirement).

 

 

(ii)

Certification there is no potential for specific toxic solvents listed in the EP
/ USP / ICH residual solvents Class I, Class II or Class III to be present and
the material, if tested, will comply with established EP / USP / ICH
requirements.  If any of the solvents listed in the EP / USP / ICH residual
solvents Class I, Class II or Class III are used in the manufacture or are
generated in the manufacturing process, solvents of concern will be indicated.

 

 

(iii)

A cGMP compliance declaration for the API, assuring compliance with the latest
regulatory requirements (e.g. EU directive 2004/27/EC for an API sourced from
inside the EU or, ICH Q7 for an API sourced from outside the EU,  for API see
Appendix F); and

 

 

(iv)

Any other certification applicable to the furnished material (e. g. Residues of
Metals Catalysts & Reagents, Genotoxic Impurities, Kosher, Melamine, Viral
Inactivation, etc...).

4.3.5

Temperature Monitoring Devices for In-Coming Materials

The Client is responsible for ensuring that the furnished API and all other
furnished temperature sensitive materials are shipped to Patheon with the
following conditions to ensure no temperature excursions occurred during
transportation of the materials:

 

 

(i)

Ambient or Room Temperature APIs must be transported in a manner that reflects
the label requirements.  Temperature stability data for the API to support label
requirements will be provided to Patheon. If temperature stability data is not
available, temperature monitoring devices will need to accompany each API
shipment until this data is made available.  

 

 

(ii)

APIs and other materials that require special storage conditions (e.g. 2-8°C,
(-15)-(-25°C), “Do Not Freeze”, etc.) must be transported in a manner which
reflects the label requirements of the material.  Temperature stability data for
the API to support label requirements will be provided to Patheon.  As such,
temperature monitoring devices will accompany each shipment of these materials
unless validated shipping processes are followed.

4.3.6

In-Coming Material Release

Patheon will use established systems and procedures for the receipt of materials
to ensure all incoming materials are checked against receiving documentation and
purchase orders, and are properly labeled and identified.  Prior to use in the
manufacture of any Product, material(s) will be inspected, tested and released
by Patheon against the Specification approved by the Client.

4.3.7

Packaging Component Qualification

In all cases the Client is responsible for qualifying any packaging container
closure system for use in Product, for example USP<660>, <661>, <670>, <671>,
Poison Prevention Act (Child Resistance), etc., unless other provisions are
agreed to.

 

4.4

Building, Facilities, Utilities and Equipment

4.4.1

General

All buildings and facilities used in the manufacturing, packaging, testing and
storage of any materials and/or Product will be of suitable size, construction
and location to facilitate cleaning, and will be maintained in a good state of
repair.  Maintenance and cleaning records will be kept in accordance with
Patheon’s SOPs.

- 10 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

4.4.2

Equipment, Calibration and Preventative Maintenance

All equipment used in the manufacturing, packaging, testing and storage of any
materials and/or Product will be suitable for its intended use and appropriately
located to allow for cleaning and maintenance.  Calibration and maintenance
records will be kept according to Patheon SOPs for all critical equipment.
Patheon will calibrate instrumentation and qualify computer systems used in the
manufacture and testing of the Product in accordance with Patheon’s SOPs.

4.4.3

Environmental Monitoring Program

Patheon will perform and maintain an environmental monitoring program.  The
collected data will be reviewed and interpreted by the responsible person within
Patheon’s quality unit.  Any out of limit results will be managed appropriately
in accordance with Patheon SOPs.

4.5

Production Controls

4.5.1

Technical Transfer

For all processes related to the Product developed outside of Patheon, the
Client will provide technical information to support a technical transfer,
including development reports, critical Deviations and OOS, related CAPA, and
other relevant aspects of the product performance history.

4.5.2

Master Batch Record

The Client will provide the Specifications to Patheon and Patheon will
manufacture Product in accordance with the Specifications.

 

Patheon is responsible for preparing the master batch records for the Product,
however, the Client is responsible to review and approve the master batch
records prior to the manufacture of the Product unless otherwise agreed to in
writing.

 

Patheon will not make changes to master batch records except through the
established Patheon change control system, and all master document revisions
will be approved by the Client’s quality unit unless otherwise agreed to in
writing.  Any changes made to issued batch records (prior to master revisions)
must be reviewed and approved by the Client’s quality unit prior to
implementation unless otherwise agreed to in writing.

 

Patheon will maintain a batch numbering system designed to assure traceability
of the product and associated documentation.

4.5.3

Reprocessing and Rework

Patheon will not reprocess or rework the Product without the prior written
consent of the Client.

 

Reprocessing is defined as the introduction of material back into the process
and repeating a step, (e.g. redrying, remilling) using the same equipment and
techniques of the established manufacturing process.

 

Rework is defined as the introduction of material to one or more processing
steps that are different from the established manufacturing process.

4.5.4

Personnel Training

Patheon will provide appropriate training for all employees.  Each person
engaged in the manufacture, packaging, testing, storage, and shipping of the
Product will have the education, training, and experience necessary, consistent
with current cGMP and safety training requirements.

- 11 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

4.6

Packaging, Labeling and Printed Materials

4.6.1

Master Batch Packaging Records

The Client will provide Patheon with the Specifications for all packaging
components. Patheon will create, control, issue, and execute in accordance with
the master batch packaging record and the Specifications.  

 

Patheon will not make changes to master batch packaging records except through
the established Patheon change control system, and all master document revisions
will be approved by the Client’s quality unit. Any changes made to issued batch
records (prior to Master revisions) must be reviewed and approved by the
Client’s quality unit prior to implementation unless agreed to in writing.

 

Patheon will maintain a batch numbering system designed to assure traceability
of the product and associated documentation.

 

4.6.2

Printed Material and Artwork

The Client will provide artwork and labelling text (blister, carton, leaflet,
label etc.) Specifications to Patheon.  The labelling proofs must be reviewed
and approved by the Client.

4.6.3

Test Methods and Method Validation

The Client will provide test methods and method validation for packaging
components to Patheon. Where applicable, Patheon will provide test methods and
validation for packaging components purchased from Vendors on the Patheon
approved Vendor list only (Appendix C).

4.7

Deviation Reports (DRs)

4.7.1

Deviations

Patheon will document, investigate and resolve deviations from approved
manufacturing/packaging instructions or Specifications in accordance with
Patheon’s SOPs.  

4.7.2

Notification of Deviations

Patheon will notify the Client within [**] Business Days if any significant
deviation occurs during manufacture of the Product, where the deviation affects
the quality, efficacy or availability of the Product.  

4.7.3

Client Support

As part of the written notification acknowledgement, Client will confirm if they
require approval of the DR within [**] Business Days.  If no response is
received, Patheon will proceed to complete in the investigation without Client
approval.  A copy of the closed DR will be provided to Client if required.

 

As the Product license holder and technical Product/process expert the Client
will provide technical and/or Product quality assessments in support of DRs, if
required.  

 

If Client approval is required on a specific DR, Client will provide
investigation comments or approval within [**] Business Days of receipt of draft
or Patheon approved DR.  This Client approval will not be unreasonably
withheld.  

4.8

Release of Product

4.8.1

Test Methods and Specifications

- 12 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

The Client will provide to Patheon the finished Product Specifications.

4.8.2

Batch Release for Shipment

Batch review and release for shipment will be the responsibility of Patheon’s
Quality Assurance department who will act in accordance with Patheon's SOPs.

4.8.3

Certificate of Manufacture (Certificate of Compliance, Conformance, etc.)

For each batch certified by Patheon, Patheon will deliver to the Client a
Certificate of Manufacture that will include a statement that the batch has been
manufactured in accordance with cGMPs and the Specifications.

4.8.4

Certificate of Analysis

For each batch released by Patheon, Patheon will deliver to the Client a
Certificate of Analysis with analytical data showing the batch complies with the
Product Specifications.

4.8.5

Product Release

The Client will have sole responsibility for release of the Product to the
market.  When Patheon EU Qualified Person (“QP”) services are employed, Patheon
QP may release the Product for distribution on behalf of the Client.

 

4.9

Validation

4.9.1

Master Validation Plan

Patheon will establish applicable master validation plans and maintain a
validation program for the Product.  The Client will review and approve
performance qualification and process validation protocols and reports for the
Product.

4.9.2

Cleaning Validation Program

The Client will provide required information (i.e. LD50, toxicity, solubility,
batch size, fill volume, product min dose/70Kg patient) to establish cleaning
limits.

 

In addition the Client will inform Patheon of any planned changes in dosing
strategies, particularly smallest therapeutic and largest single dose prior to
change in clinic or market to ensure cleaning limits justification remain
applicable.

 

Patheon will maintain an appropriate cleaning and cleaning validation program.

4.9.3

Analytical Method and Procedure Validation

The Client will provide to Patheon non-compendial test methods.  The Client must
ensure that its analytical methods and manufacturing procedures (including
packaging procedures) are validated.  If the methods and procedures are not
validated by the Client, then Patheon may assist in validation.

4.9.4

Process Validation

Subject to the terms of the MSA, Patheon, with technical support from the
client, will conduct process validation for commercial products consistent with
the regulations and guidelines for the intended market.  The Client will support
the process validation program by supplying development details, technical
Specifications and submission details.  Following the initial process and
packaging validation, Patheon and the Client will be responsible to periodically
assess the validated state of the product and conduct revalidation as
necessary. 

- 13 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

4.10

change control

4.10.1

General

 

Patheon will notify the Client in accordance to Patheon’s SOPs before
implementing any proposed changes to the process, materials, testing, equipment
or premises, where such changes may directly affect the Product.  

 

The Client will be responsible for determining whether or not to initiate
registration variation procedures, post approval changes, etc..., and for
maintaining adequate control over the quality commitments of the marketing
authorization made to the regulatory authorities by the Client for the Products.

 

The Client will review and provide any comments, regulatory advice, or Product
implementation requirements related to any changes within [**] days of
notice.  Patheon will proceed with implementation of changes if no response is
received after [**] days.

 

Following validation of a process change, Patheon will deliver a copy of the
related validation report to the Client and the associated stability data, if
applicable, as it becomes available.

4.11

Documentation

4.11.1

Record Retention

Patheon will maintain all batch records for a minimum of [**] past Product
expiry date and supply all these records to the Client upon request. Patheon
will maintain records and evidence on the testing of raw materials and
packaging/labeling materials for [**] after the materials were last used in the
manufacture or packaging/labeling of the Product.

4.11.2

Batch Document Requisition

At the request of the Client, Patheon will provide a copy of any of the executed
batch documents relating to Products to the Client as soon as reasonably
possible.  This does not apply to processes that Patheon considers proprietary
(e.g. specific gel capsule technologies).

4.11.3

Record Destruction

Following the expiry of the retention period, Patheon will provide notice to
Client in accordance with the contact information set forth in Appendix B (or as
updated in writing from time to time) of its intent to destroy the
documents.  Client will have [**] days from the date of Patheon’s notice to
notify Patheon in writing if Client wishes to have documents returned.  Client
will then have up to [**] days from the date of Patheon’s notice to remove the
documents from Patheon’s premises.

 

Patheon assumes no responsibility for documents destroyed after the expiry of
the [**] day limit above.  Client will be solely responsible for providing
Patheon with up-to-date contact information for notification purposes.  

4.12

Laboratory Controls

4.12.1

Specifications and Test Methods

Patheon will test and approve starting material, intermediate, and the finished
Product in accordance with the approved Specifications, analytical methods, and
Patheon’s SOPs.

 

The Client will provide to Patheon the API Specifications for furnished API,
including a certificate of analysis for each batch.

 

- 14 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

The Client will supply any required reference standards that are not readily
available through a commonly recognized source.  These reference standards must
be accompanied by a Certificate of Analysis listing the expiration date and any
correction factors that need to be applied.

4.12.2

Out of Specifications (OOS) / Out of Trend (OOT)

Patheon and Client will notify each others’ quality unit of confirmed
out-of-Specification (“OOS”) or out-of-trend (“OOT”) results within [**]
Business Days.

 

If Client approval is required on a specific OOS, Client will provide
investigation comments or approval within [**] Business Days of receipt of draft
or Patheon approved OOS.  This Client approval will not be unreasonably
withheld.  

 

For all confirmed OOS results generated by Patheon, Patheon will generate a DR
type deviation as per Patheon SOPs and obtain approval of the DR from the
Client’s responsible person within their quality unit.  This Client approval
will not be unreasonably withheld.

4.13

Stability

4.13.1

Sample Storage

Patheon will store stability samples if and as required under the MSA.

4.13.2Stability Studies

The Client will develop and validate stability indicating assay(s) prior to
process validation.  If required, Patheon may assist with this activity.

 

If applicable, Patheon will conduct stability studies in accordance with the
agreed and validated stability testing analytical methods at the agreed upon
testing points in accordance with the agreed stability protocol.

 

Patheon will perform the stability testing described in a stability protocol
agreed to by both Patheon and the Client.  Stability data will be provided by
Patheon to the Client on an ongoing basis as agreed to by both parties.

4.13.3

Stability Failures

Patheon will notify the Client of any potential OOS within [**] of the potential
OOS being identified.  

 

Client will notify regulatory agencies in accordance with Section 4.17 of this
Agreement.

 

4.13.4

API and Product Retest and Expiry Date

The Client will be responsible for establishing and approving the Retest and
Expiry Date for all API and Product in compliance with all applicable regulatory
requirements.

4.14

Annual Product Review

4.14.1

Annual Product Review

The Client will complete Annual Product Review (“APR”) in accordance with
regulatory requirements of the Product marketed authorization, for example 21CFR
314.81(b)(2).  Patheon will provide copies of all information and correspondence
necessary to support the APR when requested by the Client.

 

Client will provide a copy of the approved Final APR (redacted as applicable)
where required.

 

- 15 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

4.14.2

Product Quality Report

Patheon will perform annual Product Quality Reports (“PQR”) applicable to the
Services after commencement of commercial activities in compliance with all
applicable regulatory requirements, for example 21CFR211.180e.  This will
include, for example, status of batches processed, status of product
deviations/investigations/CAPA, trending of complaints, status of stability
studies maintained by Patheon, status of change controls, statistical trending
of the finished product test results performed by Patheon, and a summary report
of applicable finished product retained sample inspection. The PQR will be
provided [**] after each anniversary date, unless agreed otherwise in writing.  

 

Upon receipt of the PQR from Patheon, the Client will complete the Final PQR
with applicable Product information that Patheon does not have.  The Client will
notify Patheon of any issues detected during the Final PQR potentially affecting
processes supported by Patheon and will provide a summary of any related
concerns or issues related to the services provided prior to Final PQR
completion.  Client will provide a copy of the approved Final PQR (redacted as
applicable) where required.

4.15

Storage and Distribution

4.15.1

General

Patheon will store and ship Product in accordance with the agreed qualified (and
where required, validated) temperature, packaging, monitoring, and
transportation requirements specified by the Client.

4.15.2

Product Storage and Shipment Changes

Patheon will communicate any proposed changes in storage or shipping to the
Client for review and approval.  Client approval will not be unreasonably
withheld.  

4.15.3

Product Quarantine

Patheon will have a system in place for assuring that unreleased Product is not
shipped unless authorized by the Client’s quality unit.

4.16

Product Complaints

4.16.1

Complaint Investigation

The Client is responsible for investigating and resolving all medical and
non-medical Product complaints, adverse events, etc....  Patheon will assist in
the investigations involving all Patheon manufacturing and packaging type
Product complaints related to the Manufacturing Services provided.

 

The Client is responsible to comply with all pharmacovigilence legislation.

 

Patheon will inform the Client within [**] of any complaints Patheon becomes
aware of from other sources.  

4.16.2

Complaint Sample Retrieval

The Client is responsible for retrieving complaint sample(s) and forwarding them
to Patheon in a timely manner to facilitate a complete and comprehensive
investigation.  If the complaint sample(s) cannot be obtained and provided to
Patheon, the Client will provide a written explanation detailing the reasons as
to why the complaint sample cannot be obtained.

 

- 16 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

In order for Patheon to conduct a valid investigation, the Client must provide:

 

 

(i)

A physical sample of the Product which triggered the Complaint.  An alternate
option is for the Client to provide clear multiple digital photographs.  In
those cases where a physical sample or photos are impossible to be retrieved and
provided, Client documentation must be provided as evidence that reasonable
efforts were made to obtain a sample.  

 

(ii)

Special handling instructions for the returned sample (i.e. refrigeration,
Health & Safety concerns based on product, security for controlled drugs /
narcotic) as applicable.

 

(iii)

Complete, clear concise information from the complainant.  This information
needs to be reviewed by the Client prior to forwarding to Patheon and assessed
on completeness before processing the Complaint to Patheon.  These include the
following, as applicable

 

a.

Descriptive detailed odour descriptions

 

b.

Full Product Name, Lot number(s) (Patheon and Client), Dosage Form, Strength,
pack size, Product Code Number (Patheon and Client), Expiry date

 

c.

Complaint Origin

 

d.

Market Country

 

e.

Client Complaint Number

 

f.

Client Severity Assignment

 

g.

Client Complaint Classification

4.17

Product Recall

4.17.1

Product Recall Notification

The Client and Patheon will notify each other about a Product Recall or other
regulatory type product notification (e.g. US field alert, confirmed stability
OOS notifications, suspected falsified product, etc…) related to the Product as
soon as possible, but, in any event, prior to informing the appropriate
regulatory authorities.

 

The Client will be responsible for all related Recall activities.  In the event
of a confirmed falsified Product, the client will take all appropriate measures
to physically and securely segregate Product from the legitimate Product supply
chain, and the Client will inform the applicable authorities.  Patheon will
assist in the investigations involving all Patheon manufacturing and packaging
type Product complaints related to the Manufacturing Services provided.

 

Patheon will supply Client any related documentation, as requested, to support
the Recall or other actions, including investigating Patheon activities as a
deviation as outlined in Section 4.7.  Affected products at Patheon’s facility
will be quarantined and labeled according to Patheon’s SOP.

4.17.2

Government Agency Notification

The Client will notify the appropriate regulatory authorities of any Field
Alert, Recall, Falsified Product, etc… type quality issues.  

 

The Client will perform the Product recall and will communicate with the
appropriate regulatory authorities.  

 

Where legislated, Patheon reserves the right to notify regulatory authorities of
Product quality issues.  Patheon will inform the Client prior to any
notification to the regulatory authorities.

- 17 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

4.17

Reference and retention Samples

4.18.1

Excipient, Primary and Printed Packaging Materials, and Active Ingredient
Reference Sample

Patheon will keep a reference sample of each material supplied to Patheon and
used to manufacture the Product.  The reference sample will consist of at least
[**] times the necessary quantity for all Quality Control tests required to
determine whether the materials meet required Specifications.

 

Where applicable each packaging site will keep reference samples of each batch
of primary and printed packaging materials.

 

The reference samples will be stored by Patheon under controlled conditions in
accordance with cGMP storage requirements for [**] beyond the expiration date of
the last batch of product containing the materials. The reference samples will
be made available by Patheon to the Client, if requested.

4.18.2

Finished Product Retention Sample

Retention samples of finished Product will be retained by Patheon for [**] past
Product expiry or such longer period as required by law.  Where applicable, the
legal sample(s) of finished Product must be retained by the Client.

4.18.3

Sample Destruction

Following the expiry of the retention period, Patheon will provide notice to
Client in accordance with the contact information set forth in Appendix B (or as
updated in writing from time to time) of its intent to destroy the
samples.  Client will have [**] days from the date of Patheon’s notice to notify
Patheon in writing if Client wishes to have samples returned.  Client will then
have up to [**] days from the date of Patheon’s notice to remove the samples
from Patheon’s premises.

 

Patheon assumes no responsibility for samples destroyed after the expiry of the
[**] day limit above.  Client will be solely responsible for providing Patheon
with up-to-date contact information for notification purposes.

 

*   *   *




- 18 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

IN WITNESS WHEREOF, the parties have caused their duly authorized officer to
execute and deliver this Quality Agreement as of the Effective Date identified
on the first page:

 

TETRAPHASE PHARMACEUTICALS, INC.

 

By:

 

 

Date:

 

Name:

 

 

 

 

Title:

 

 

 

 

 

PATHEON ITALIA S.p.A

 

By:

 

 

Date:

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 




- 19 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

Section 5: APPENDICES

note, appendices can change independent of the Quality Agreement upon written
confirmation by each party.

 

•

Appendix A: Product(s)

 

•

Appendix B: Quality Contacts

 

•

Appendix C: Patheon Approved Supplier List

 

•

Appendix D: Client Approved Supplier List

 

•

Appendix E: Patheon Approved Contract Manufacturers and Laboratories List

 




- 20 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

Appendix A TO THE QUALITY AGREEMENT BETWEEN TETRAPHASE PHARMACEUTICALS, INC. AND
PATHEON DATED <EFFECTIVE DATE HERE>:

Product(s)

 

Product (s)

Dosage Form

Dosage (Strength)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- 21 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

Appendix B TO THE QUALITY AGREEMENT BETWEEN TETRAPHASE PHARMACEUTICALS, INC. AND
PATHEON DATED <EFFECTIVE DATE HERE>:

Quality Contacts

 

 

Patheon

 

(Client)

Responsibility

QUALITY ASSURANCE

QUALITY ASSURANCE

Name

 

 

Title

 

 

Phone

 

 

E-mail

 

 

Address

 

 

 

Responsibility

QUALITY CONTROL

QUALITY CONTROL

Name

 

 

Title

 

 

Phone

 

 

E-mail

 

 

Address

 

 

 

Responsibility

BUSINESS

BUSINESS

Name

 

 

Title

 

 

Phone

 

 

E-mail

 

 

Address

 

 

 

 




- 22 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

Appendix C TO THE QUALITY AGREEMENT BETWEEN TETRAPHASE PHARMACEUTICALS, INC. AND
PATHEON DATED <EFFECTIVE DATE HERE>:

Patheon Approved Vendor List

 

MATERIAL NUMBER

DESCRIPTION

MANUFACTURER NAME

MANUFACTURER CITY/PROVINCE/
STATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




- 23 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

Appendix D TO THE QUALITY AGREEMENT BETWEEN TETRAPHASE PHARMACEUTICALS, INC. AND
PATHEON DATED <EFFECTIVE DATE HERE>:

Client Approved Vendor List

 

MATERIAL NUMBER

DESCRIPTION

MANUFACTURER NAME

MANUFACTURER CITY/PROVINCE/
STATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




- 24 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

Appendix e TO THE QUALITY AGREEMENT BETWEEN TETRAPHASE PHARMACEUTICALS, INC. AND
PATHEON DATED <EFFECTIVE DATE HERE>:  

PATHEON APPROVED CONTRACT MANUFACTURERS AND lABORATORIES LIST

 

Contractor Name

Address

Contact Information

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This list does not include any contractors specified by individual clients of
Patheon Inc.

In addition to Patheon Inc.’s Quality Control Laboratory, the approved contract
labs are used only in situations when:

 

a)

Patheon Inc., does not have the equipment to perform the testing, or,

 

b)

Patheon Inc., does not have enough resources available to perform the testing

 

- 25 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

Appendix e TO THE QUALITY AGREEMENT BETWEEN TETRAPHASE PHARMACEUTICALS, INC. AND
PATHEON DATED <EFFECTIVE DATE HERE>:  

APPENDIX E: API starting materials EU requirementS

The Customer is responsible for providing Patheon with the following on any
supplied API:

Registration information

-all registered API manufacturing sites including addresses & functions;

-approved registered file (CTD module 3.2.S) and any relevant update;

 

-

latest Certificate of suitability to the European Pharmacopoeia (CEP), Active
Substance Master File (ASMF) or scientific data in force (as applicable).

Regulatory compliance information

-for API sourced from an EU Member State:

 

o

proof of the manufacturer, distributor & importer registration in the relevant
Member State (EUDRA GMDP);

 

o

manufacturer GMP & distributor GDP certificate from the National Competent
Authority as available (EUDRA GMDP);

 

-

for API sourced from a non listed Third country (waiver for listed ones):

 

o

EU Member State or foreign authority GMP certificate;

 

o

API EU GMP compliance “written confirmation” as per official template;

 

-

for all: TSE/ BSE (or viral safety where applicable), Residual Solvents,
Genotoxic Impurities, Residues of Metal Catalyst and Reagent information.

Quality compliance information

-Proof of the API manufacturer GMP/GDP compliance via audit reports (on site
availability);

-Well identified and documented API supply chain (including API manufacturers,
brokers,

•traders, repackers, relabellers, micronisers and importers).

Current EU regulation references

 

-

Compilation of the Community Procedures on Inspections and Exchanges of
Information (version in force):

 

o

Union format for registration of Manufacturer, Importer or Distributor of Active
Substance;

 

o

Union format for a GMP certificate [including active substances];

 

o

Union format for a GDP certificate for active substances to be used as starting
materials.

 

-

GMP Guide Part I: Basic Requirements for Medicinal Products (version in force):

 

o

Chapter 5: Production ;

 

o

Chapter 7: Outsourced activities,

 

-

GMP Guide Part II: Basic Requirements for Active Substances used as Starting
Material (version in force).

 

-

GMP Guide Q&As – Part II: questions 8,9,10 (version in force).

- 26 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

 

-

GDP for active substances: [SANCO/D/6/SF/mg/ddg1.d.6(2013)179367] draft
(FEB/2013).

 

-

Directive 2011/62/EU (JUL/2011) articles 46, 46 b (2), 47, 111b and derivative
texts:

 

o

Implementing decision on the assessment of a third country’s regulatory
framework applicable to active substances of medicinal products for human use
[2013/51/EU] (JAN/2013);

 

o

Template for written confirmation [SANCO/SFS/SF/mg/ddg1.d.6(2013)118630]
(version in force) & Q&As [SANCO/D/6/] (version in force);

 

o

Implementing regulation on principles and guideline for GMP for AS [(EU)
n°1252/2014] (MAY/2014)

 

-

EMA/334808/2014: Qualified Person’s declaration concerning GMP compliance of the
active substance manufacture - “The QP declaration template” and guidance for
the “QP declaration template EMA/196292/2014 (version in force).

 

-

EMA/410/01: Note for guidance on guidance on minimising the risk of transmitting
animal spongiform encephalopathy agents via human and veterinary medicinal
product (version in force).

 

-

Ph. Eur. 5.2.8: Minimising the risk of transmitting animal spongiform
encephalopathy agents via human and veterinary medicinal products.

 

-

EU EMA/CHMP/ICH/82260/2006: (ICH topic Q3C R5) Impurities - guideline for
residual solvents (version in force) + annexes I & II CPMP/QWP/450/03 (version
in force)

 

-

Ph. Eur. Chapter 5.4: Residual Solvents.

 

-

EMEA/CHMP/SWP/4446/2000: Guideline on the specification limits for residues of
metal catalysts or metal reagents (version in force).

 

-

Ph Eur Chapter 5.20: Metal catalyst and metal reagents residues.

 

-

ICHQ3D Draft guideline for elemental impurities (step 4) (DEC/2014).

 

-

CPMP/SWP/5199/02 - EMEA/CHMP/QWP/251344/2006: Guideline on the limits of
genotoxic impurities (version in force) + Q&As EMA/CHMP/SWP/431994/2007 (version
in force).

 

 

- 27 -

--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

EXHIBIT C

QUARTERLY ACTIVE MATERIALS INVENTORY REPORT

 

 

TO:

TETRAPHASE PHARMACEUTICALS, INC.

 

 

FROM:

PATHEON UK LIMITED [or applicable Patheon Affiliate]

 

RE:

Active Materials quarterly inventory report under Section 2.2(a) of the Master
Manufacturing Services Agreement dated • (the "Agreement")

 

 

Reporting quarter:

 

 

 

 

 

 

 

 

 

Active Materials on hand

 

 

 

 

at beginning of quarter:

 

 

kg

(A)

 

 

 

 

 

Active Materials on hand

 

 

 

 

at end of quarter:

 

 

kg

(B)

 

 

 

 

 

Quantity Received during quarter:

 

 

kg

(C)

 

 

 

 

 

Quantity Dispensed1 during quarter:

 

 

kg

 

(A + C – B)

 

 

 

 

 

 

 

 

 

Quantity Converted during quarter:

 

 

kg

 

(total Active Materials in Products produced

 

 

 

 

and not rejected, recalled or returned)

 

 

 

 

 

Capitalized terms used in this report have the meanings given to the terms in
the Agreement.

 

PATHEON UK LIMITED

 

DATE:

 

[or applicable Patheon Affiliate]

 

 

 

 

 

 

 

 

Per:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

1 

Excludes any (i) Active Materials that must be retained by Patheon as samples,
(ii) Active Materials contained in Product that must be retained as samples,
(iii) Active Materials used in testing (if applicable), and (iv) Active
Materials received or consumed in technical transfer activities or development
activities, including, without limitation, any regulatory, stability,
validation, or test batches manufactured during the quarter.

 



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

EXHIBIT D

REPORT OF ANNUAL ACTIVE MATERIALS INVENTORY RECONCILIATION

AND CALCULATION OF ACTUAL ANNUAL YIELD

 

TO:

TETRAPHASE PHARMACEUTICALS, INC.

 

FROM:

PATHEON UK LIMITED [or applicable Patheon Affiliate]

 

RE:

Active Materials annual inventory reconciliation report and calculation of
Actual Annual Yield under Section 2.2(a) of the Master Manufacturing Services
Agreement dated • (the "Agreement")

 

 

Reporting Year ending:

 

 

 

 

 

 

 

 

 

Active Materials on hand

 

 

 

 

at beginning of Year:

 

 

kg

(A)

 

 

 

 

 

Active Materials on hand

 

 

 

 

at end of Year:

 

 

kg

(B)

 

 

 

 

 

Quantity Received during Year:

 

 

kg

(C)

 

 

 

 

 

Quantity Dispensed2 during Year:

 

 

kg

(D)

(A + C – B)

 

 

 

 

 

 

 

 

 

Quantity Converted during Year:

 

 

kg

(E)

(total Active Materials in Products produced

 

 

 

 

and not rejected, recalled or returned)

 

 

 

 

 

 

 

 

 

Active Materials Credit Value:        USD/EUR

 

 

/ kg

(F)

 

 

 

 

 

Target Yield:

 

 

%

(G)

 

 

 

 

 

Actual Annual Yield:

 

 

%

(H)

((E ∕ D) * 100)

 

 

 

 

 

 

 

 

 

Shortfall:

USD/EUR

 

 

 

(I)

(((G – 5) - H) ∕ 100) * F * D

(if a negative number, insert zero)

 

 

 

Based on the foregoing reimbursement calculation Patheon will reimburse Client
the amount of USD/EUR              .

 

 

2 

Excludes any (i) Active Materials that must be retained by Patheon as samples,
(ii) Active Materials contained in Product that must be retained as samples,
(iii) Active Materials used in testing (if applicable), and (iv) Active
Materials received or consumed in technical transfer activities or development
activities, including, without limitation, any regulatory, stability,
validation, or test batches manufactured during the Year.

 



--------------------------------------------------------------------------------

Master Manufacturing Services Agreement

Capitalized terms used in this report have the meanings given to the terms in
the Agreement.

 

DATE:

 

 

 

PATHEON UK LIMITED

[or applicable Patheon Affiliate]

 

Per:

 

 

Name:

 

 

Title:

 

 

 



ActiveUS 163370610

 

 



- 2 -